                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PA, by                       :        CIVIL ACTION
Attorney General JOSH SHAPIRO,               :
                                             :
                      Plaintiff,             :        NO. 14-cv-07139-JCJ
                                             :
              v.                             :
                                             :        CONFIDENTIAL
THINK FINANCE, INC., et al.                  :        Filed Under Seal Pursuant to
                                             :        Confidentiality and Protective Order
                      Defendants.            :



      STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF THE PLAINTIFF’S
    MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST DEFENDANTS
        KENNETH REES AND NATIONAL CREDIT ADJUSTERS, LLC 1




1The discovery record on which this Statement of Undisputed Facts is based consists primarily
of documents produced in discovery by the various parties and deposition testimony. Most of
the document production was electronically stored information. Documents produced by the
Think Finance Defendants have the Bates-prefix “TF-PA.” Those produced by the Victory Park
Capital Defendants have the prefix “GPLP.” Those produced by the Pennsylvania Attorney
General have the prefix “PAOAG.” Those produced by Kenneth Rees have the prefix “REES.”
Those produced by National Credit Adjusters have the prefix “NCA_PA.” Documents have also
been produced by various third-parties with prefixes “Haynes,” “INTERCEPT,” “Intercept_PA-
Think,” and “Wildstein.” For ease of reference, Plaintiff has compiled an Appendix
accompanying this filing containing all of the cited transcripts and documents. Citations in this
Statement will be made to the page and line numbers of deposition transcripts; to the exhibit
number of marked deposition exhibits; and to the Bates number of the first page of any
additional discovery document, followed by the citation to the Appendix (“App.”). Pin cites
will be made to internal pagination when possible, to Bates numbers when not, and always to
the Appendix. The Declaration of Irv Ackelsberg, filed with the Motion for Summary Judgment,
contains further details as to how the Appendix was compiled.
                                                 1

UNSEALED
                                                      TABLE OF CONTENTS


I.      Defendant Kenneth Rees Participated in the Design of “Tribal” Lending
        Enterprises in a Scheme to Evade State Usury Laws ..................................................... 3
        A.      History of Think Finance, Inc. and Its U.S. Product Lines ................................... 3
        B.      History of TF’s Activity in Pennsylvania ............................................................. 10
        C.      The Precursor to TF’s Tribal Lending Products: The “ThinkCash”
                Venture with First Bank of Delaware.................................................................... 13
        D.      TF’s Transition from a Bank-Originating Model for Its “Indirect” Loan
                Program to the Tribal Model .................................................................................. 23
        E.      The Contracts underlying TF’s Three Tribal Product Enterprises .................... 35
        F.      The Purported Non-Applicability of State and Federal Law Disclosed
                in the Loan Agreements .......................................................................................... 49
II.     Under Defendant Rees’ Direction, Think Finance Operated the “Tribal”
        Lending Enterprises, Received Most of the Revenues Generated by Them,
        and Assumed Virtually All of the Economic Risk ....................................................... 56
        A.      TF Conducted All the Marketing Activity for the Enterprises .......................... 56
        B.      TF’s Technology Platform Performed the Loan Approvals............................... 58
        C.      TF’s Role in the Funding of the Loans .................................................................. 60
        D.      TF Administered All the Accounting and Cash Management,
                Including the Collections from Consumer Bank Accounts ............................... 63
        E.      TF Decided in Which States the Enterprises Would Operate, Based on a
                State-by-State Evaluation of the Risk of Enforcement Action ........................... 68
        F.      TF’s Dominant Economic Interest in the Enterprises ......................................... 72
III. After Initially Taking Steps to Fortify TF’s Model from Regulatory Challenge,
     Defendant Rees Changed Course, Abandoning Both the Tribal Model and TF,
     and Fled into the New Spin-Off Company, Taking with Him His Top
     Personnel and TF’s Technology ...................................................................................... 76
IV. The Role of Defendant National Credit Adjusters, LLC in the Tribal Lending
    Enterprise ........................................................................................................................... 89




                                                                     2

UNSEALED
I.      Defendant Kenneth Rees Participated in the Design of “Tribal” Lending
        Enterprises in a Scheme to Evade State Usury Laws

        A. History of Think Finance, Inc. and Its U.S. Product Lines

           1.     Think Finance, Inc. (“TF”), a company that “develops, markets, and

 manages online credit products,” was founded in 2001, with the name PayDay One

 Holdings, LLC. 2 It was based in Fort Worth, Texas. 3

           2.     PayDay One Holdings changed its name to ThinkCash, Inc. in 2007 and

  then to Think Finance, Inc. in 2010. 4

           3.     Defendant Kenneth E. Rees joined TF as President in 2004, and was named

     Chief Executive Officer (“CEO”) a year or two later.5 By 2007, he was also Chairman of

 the Board of TF. 6

           4.     At the time Rees joined TF, and up to the 2007 name change to “Think

 Cash,” TF was a direct lender of short-term payday loans offered over the Internet.7



  2TF-PA-735160, Think Finance, Inc., KPMG Opinion on the U.S. Federal Tax Consequences of
 the Spin-Off of Elevate Credit, Inc., May 1, 2014, at 1, 1 n.1 (App. 2765).
 3 Id. at 1 n.2 (App. 2765).

 4 Id. at 1 n.1 (App. 2765).

 5 Deposition of Kenneth E. Rees 19:25-20:8, 26:21-27:5 (“Rees Dep.”) (App. 0025, 0027).

 6 Id. at 27:17-21 (App. 0027).

 7 Deposition of Chris Lutes 23:2-13 (“Lutes Dep.”) (App. 0173) (former CFO explaining that, as

 of end of 2006, all of Company’s revenues were from “the payday loan products”); Rees Dep.
 21:12-25 (App. 0026) (explaining that TF “started as online payday loan company”); Deposition
 of Michelle Nguyen 19:14-20:22 (“Nguyen Dep.”) (App. 0509) (product director explaining that
 when she arrived in 2006 she was responsible for three payday loan products offered on
 different websites, PayDay One, PayDay Okay, and PayDay Select); see also Rees Dep. 259:19-
 260:23 (App. 0085) (discussing multiple payday loan sites run by TF in its capacity as a direct
 lender early on)


                                                3

  UNSEALED
       5.     Rees was interested, from the time he joined TF, to take it public through

the issuance of an IPO. 8 Rees believed that the expansion of TF’s product base was key

to getting the support needed for an IPO. 9

       6.     Beginning in 2007, the TF’s business consisted of two separate product

lines, its PayDay One program in which TF functioned as the direct lender and separate,

“indirect” loan programs wherein a third-party, bank functioned as the ostensible

lender and TF functioned as a service provider to that separate lender. Defendant Rees

described this distinction between TF’s “direct” and “indirect” products as follows:

“Some of the products are originated directly by Think Finance and some are originated

by third party lenders who license the use of the company’s technology platform,

proprietary underwriting models and multi-channel marketing capabilities.” 10




8 Rees Dep. 53:10-54:5 (App. 0034) (testifying that “from when I joined the business” the
Company was “optimistic” about a public offering being possible as a “liquidity event”). See
also testimony of the CFO, Chris Lutes, that, for him, the opportunity to take a company public
was a key motivating factor in his decision to join the Company in 2007. Lutes Dep. 21:9-22:10
(App. 0073).
9 TF-PA-476958, Memo from Ken Rees to Think Finance Board Members, September 16, 2010, at

4 (App. 2427) (explaining that the Company’s expanded product base under its new corporate
brand, “Banking for the Rest of Us,” will be “a key factor in how we differentiate ourselves from
Alternative Financial Service Providers (ie payday lenders) as we prepare to go public”).
10 Exhibit P-274, TF-PA-683403, Think Finance Business Plan, April 2013, at 1 (App. 1473).

According to the metadata accompanying this document, its author and custodian was
Defendant Rees. See Rees Dep. 46:19-48:12 (App. 0032). Think Finance also produced a January
2013 version of this Business Plan, also authored by Rees, at TF-PA-670668, Think Finance
Business Plan, January 2013 (App. 2617). For Defendant Rees’s acknowledgment of his use of
the terms “direct” and “indirect” products, see Rees Dep. 66:22-67:10 (App. 0037).


                                               4

UNSEALED
       7.      The company referred to its “indirect” products as its Service Provider

Model. 11

       8.      In a published interview in 2012, Defendant Rees explained that TF had

moved away from direct lending products because “byzantine state laws” made them

unprofitable. 12

       9.      TF’s technology platform, which it used in both its “direct” and “indirect”

product lines included, a “decision engine” that rendered automatic decisions

regarding loan applications made online; a “payment module” that powered the

collection of ACH payments from borrower bank accounts through a technology

interface with outside payment processors; a loan management module that provided

an accounting platform to track daily accruals and customer payments; a

communication module that could generate email and text communications with

customers; and a “customer relationship management” module used to run customer

service and collection operations. 13




11 Deposition of Stephen Smith (“Smith Dep.”) 21:3-22:18 (App. 0556).
12 TF-PA-400679, Emails forwarding “Payday Lenders Using Indian Tribes to Evade Laws Draw
Scrutiny” by Carter Dougherty at Bloomberg, June 4, 2012 (App. 2306).
13 Rees Dep. 99:8-111:1 (App. 0045-0048) (discussing Exhibit P-274, TF-PA-683403, Think Finance

Business Plan, April 2013, at 7 (App. 1479).


                                               5

UNSEALED
       10.    In September 2007, TF submitted a September 2007 Loan Broker

Registration Application to the Pennsylvania Department of Banking 14 where it

described the ThinkCash product as a new loan program “being offered by TC Loan

Service, LLC dba ThinkCash,” which was identified as the marketing and servicing arm

of PayDay One. 15 According to the program description included with the application,

“TC Loan Service . . . will provide all marketing and servicing for the program and the

lender will be one or more state banks. Currently, we are working with First Bank of

Delaware, a Delaware state bank, regulated by the FDIC (the ‘Lender’).” 16

       11.    While TF believed it could eventually deliver the ThinkCash product to

consumers through multiple banks, First Bank of Delaware (“FBD”) was the only bank

partner the Company ever could find for ThinkCash. 17

       12.    ThinkCash loans were priced at 324% APR for first time borrowers, with a

lower rate for returning customers. TF targeted an overall, average APR of 263% for the

ThinkCash program. 18




14 Exhibit P-101, PAOAG-0000207, Loan Broker Registration Application, September 6, 2007
(App. 0969).
15 Id. at Attachment 2 (“ThinkCash Program Overview”) (App. 0982).

16 Id.

17 Deposition of Jason Harvison 42:5-43:8 (“Harvison Dep.”) (App. 0416). Harvison was the

Chief Product Officer who reported to Defendant Rees. Id. at 19:13-20:12 (App. 0410).
18 See Exhibit P-119, TF-PA-670117, Board of Directors Meeting, April 15, 2011, at TF-PA-670181

(App. 1090).


                                               6

UNSEALED
       13.     Starting in 2011, after First Bank of Delaware withdrew from the

ThinkCash program, the Company redesigned its indirect products to be originated by

Native American tribal entities. TF had three such indirect products: Plain Green, Great

Plains Lending, and MobiLoans. The average APRs for these products were 250-260%

for Plain Green, 19 375-380% for Great Plains, 20 and 390% for Mobiloans. 21

       14.     All of TF’s “direct” products were originated under state law, meaning

that there would be an authorizing or licensing statute under which the product would

be offered in a particular state.22 In contrast, the “indirect” products like ThinkCash

were offered in states where the direct products were not legal. 23

       15.     TF used the term “regulatory diversification” to refer to its business

strategy of operating in as many states as possible, either through direct or indirect

products. 24

       16.     An August 2011 TF presentation entitled “Investor Themes” touts the

company’s “regulatory diversification strategy and lists “our products” as including




19 TF-PA-410032, Email from Angela McQuein to Andrew Eckstein, July 5, 2012, at TF-PA-
410033-34 (App. 2312-2313).
20 Id.

21 Exhibit P-274, TF-PA-683403, Think Finance Business Plan, April 2013, at 5 (App. 1477); Rees

Dep. 62:4-24 (App. 0036).
22 Rees Dep. 113:2-17 (App. 0049).

23 Id. at 113:18-114:13 (App. 0049).

24 Id. at 112:12-115:2 (App. 0048-0049).




                                               7

UNSEALED
both the Payday One direct product as well as the three tribal products, Plain Green,

Great Plains Lending and Mobiloans. 25

       17.    Prior to the launch of the ThinkCash product in 2007, TF generated annual

revenues of $86 million from its direct, payday loan products. 26 In October 2012, after a

year of operations for its tribal lending products, TF had revenues of $250 million and

was projecting revenues of $475 million for 2012, 27 “2/3 of total revenues” being from

the tribal lending products. 28 By 2013, TF was generating revenue at an annual rate of

$800 million, of which more than $700 million was from the three tribal products. 29

       18.    In the Spring of 2013, TF discontinued its original PayDay One product,

replacing it with a state-licensed version of its installment loan product, called “Rise.” 30

Defendant Rees reported to the Think Finance board members that he expected this




25 TF-PA-098387, Investor Themes Slide Show, August 2011, at 5 (App. 2147); see also TF-PA-
337026, Loan Products: ThinkFinance Product History 101 (App. 2238-2260); TF-PA-001675,
Great Plains Lending Meeting, Jan. 12, 2011, at 3 (App. 1913) (noting that “product
diversification minimizes regulatory risk”).
26 Lutes Dep. 23:8-13 (App. 0073).

27 TF-PA-437372, Company Overview Slides, October 2012, at 6 (App. 2356).

28 Id. at 18 (App. 2368).

29 See Exhibit P-399, TF-PA-759909, Q1 2013 Executive Team Offsite Direction and Focus, March

28, 2013, at 3 (App. 1619) (slide entitled “However, We Are Not Adhering to Our Diversification
Strategy”). General Counsel Sarah Cutrona confirmed that this presentation was prepared by
Defendant Rees for discussion with top management. Deposition of Sarah Cutrona 69:23-75:24
(“Cutrona Dep.”) (App. 0533-0534).
30 TF-PA-475235, Memorandum from Ken Rees to Think Finance Board Members, April 18,

2013, at 2 (App. 2420).


                                               8

UNSEALED
new product to become the Company’s “flagship product,” and have “great economics”

because “there is no third party partner to capture part of the margin.” 31

       19.    By the end of 2013, Defendant Rees reported to the Board that the

Company was evaluating an organizational change referred to as “Project Exclaim” that

“would spin off several products…to separate the tribal and non-tribal business,” by

leaving the tribal products in the legacy company and creating a new company to hold

the non-tribal products such as Rise. 32

       20.    At the time of the spinoff of Elevate, TF had roughly 500 employees, in

contrast to the roughly 15 employees it had when its only product was PayDay One. 33

       21.    On, May 1, 2014, various assets and products of TF were transferred to a

new company named Elevate Credit, Inc. 34 As the result of an IPO, Elevate Credit, Inc.

is now a public company, with many of the former executives of TF now in comparable

positions at Elevate, including CEO Ken Rees, CFO Chris Lutes, COO Jason Harvison

and GC Sarah Cutrona. 35




31 Id.
32 TF-PA-724033, Memorandum from Ken Rees to Think Finance Board Members, December 11,
2013, at 3 (App. 2762).
33 Harvison Dep. 33:9-25 (App. 0414).

34 Amendment No. 4 to SEC S-1 Registration Statement, Elevate Credit, Inc., filed on January 30,

2017 (App. 3055), full text available at
https://www.sec.gov/Archives/edgar/data/1651094/000119312517023390/d310075ds1a.htm
(section titled “Selected historical consolidated financial data”).
35 Id. (App. 3049) (section titled “Management”).


                                               9

UNSEALED
      B. History of TF’s Activity in Pennsylvania

          22.     Under Section 201 of the Pennsylvania Loan Interest and Protection Law

(“LIPL”), 41 P.S. § 201, the maximum lawful rate of interest for the loan and use of

money in amounts less than $50,000 is six percent per year.

          23.     The six-percent interest cap applies to all consumer lenders except those

lenders who are licensed under the Consumer Discount Company Act (hereinafter

“CDCA”), 7 P.S. §§ 6201-6219, and who make loans in accordance with the limitations

and requirements of that statute. See Pa. Dept. of Banking v. NCAS of Delaware, LLC, 948

A.2d 752 (Pa. 2008). This cap applies to all credit-related charges, however labeled, and

applies to credit lines as well as fixed-amount loans. Id.

          24.     On July 26, 2008, the Pennsylvania Department of Banking issued a notice

rescinding an earlier administrative interpretation of the CDCA and announcing that,

as of February 1, 2009, the CDCA licensing requirement applicable to small-loan

consumer lending (which under the earlier interpretation only applied to lending

occurring in storefronts within Pennsylvania) would apply to lending to Pennsylvania

consumers conducted over the Internet. 36

          25.     TF initially made loans in Pennsylvania directly through its PayDay One

product. However, due to the regulatory change in Pennsylvania noted above that

extended the state’s longstanding prohibition against high-rate consumer lending to



36   38 Pa. Bulletin 30, at 3986-87 (July 26, 2008) (App. 3067-3068).
                                                    10

UNSEALED
Internet lenders, the Company ceased offering PayDay One loans to Pennsylvania

consumers and concentrated, instead, on offering indirect loans to Pennsylvanians. This

was explained in a 2009 memo from TF’s General Counsel to the company:

       A Pennsylvania state appellate court ruled on Friday that Internet payday
       lenders and other out-of-state companies must obtain Pennsylvania
       license before they make consumer loans to Pennsylvania residents. . . . As
       a result of this ruling, PayDay One will no longer originate loans in
       Pennsylvania and is evaluating its options on how to provide the
       consumers of Pennsylvania other alternatives. Both the First Bank of
       Delaware/Think Cash product and the Urban Trust Bank/Elastic product
       are viable alternatives to payday loans and we anticipate we will be filling
       the gap with these products. Our diversification strategy is indeed paying
       off! 37

       26.    On September 25, 2009, the Pennsylvania Banking Department sent a

certified letter addressed to ThinkCash, Inc. in Fort Worth, summarizing the results of

the court decision referenced in the Cutrona email, and advising the company that

“continuing to engage” in unlicensed, online lending “could result in enforcement

action against you.” 38

       27.    At her deposition, Ms. Cutrona confirmed receiving that letter but

testified that she interpreted it as only applying to the PayDay One product, not the




37 Exhibit P-405, REES_0000011, Email from Sarah Cutrona to PDO-Corporate, July 14, 2009
(App. 1637); see Cutrona Dep. 137:8-139:2 (App. 0540) (introducing email).
38 Exhibit P-373, Letter from Pennsylvania Department of Banking to ThinkCash, September 25,

2009 (App. 1611).


                                             11

UNSEALED
ThinkCash product. 39 She also confirmed that TF did in fact continue to market

ThinkCash loans to Pennsylvanians. 40

       28.    The Pennsylvania court ruling referenced in Cutrona’s email involved the

unsuccessful challenge brought by TF’s competitor, Cash America, trading as CashNet

USA, to the Commonwealth’s policy change regarding Internet lending. See Cash

America Net of Nevada, LLC, v. Com., Dept. of Banking, 978 A.2d 1028 (Pa. Cmwlth. 2009),

aff’d, 8 A.3d 282 (Pa. 2010). After that decision, TF began purchasing leads from

CashNet and other Internet lenders exiting Pennsylvania for the purpose of marketing

ThinkCash loans to those consumers. 41

       29.    After tribal lending entities replaced First Bank of Delaware as the

ostensible lender, TF continued to target Pennsylvania borrowers with significant

success, as Pennsylvania was one of its highest volume states for its three tribal

programs during the 2011-2014 time period. 42




39 Cutrona Dep. 167:4-169:20 (App. 0547-0548).
40 Id. at 141:1-17 (App. 0541).
41 Exhibit P-111, TF-PA-724002, Memo from Ken Rees to Think Finance Board Members, April

15, 2009, at 2 (App. 1068-2); Harvison Dep. 69:21-72:10 (App. 0418) (confirming that TF did in
fact purchase leads from CashNetUSA).
42 Exhibit P-146, TF-PA-325436, Product and Operations Overview, November 7, 2012, at 29-30

(App. 1343-1344) (as of Sept. 30, 2012, Pennsylvania represents the third highest state by
outstanding principal for both the two installment loans—i.e., Plain Green and Great Plains
Lending—and for the MobiLoans line-of-credit); TF-PA-038019, Plain Green Reporting Update,
December 1, 2014, at TF-PA-038042 (App. 2081-2082) (Pennsylvania third highest state).


                                              12

UNSEALED
        30.    From 2009 through 2014, TF collected from Pennsylvania consumers

approximately $37 million in payments on account of ThinkCash loans and $192 million

in payments on account of the three TF tribal loan programs. 43

     C. The Precursor to TF’s Tribal Lending Products: The “ThinkCash” Venture
        with First Bank of Delaware

        31.    The initial contractual structure for the ThinkCash program of TF using

First Bank of Delaware (“FBD”) was comprised of the following three agreements, all

dated January 23, 2007:

               a. A Marketing and Servicing Agreement between FBD and TC Loan
                  Service, LLC, a TF subsidiary; 44

               b. A Master Participation Agreement between FBD and a different TF
                  subsidiary, TC Financial, LLC; 45 and

               c. A Guaranty Agreement between TF (PayDay One Holdings, Inc) and
                  FBD. 46

        32.    The individual who signed each of these agreements for the TF entities

was Defendant Rees.




43 Think Finance Defendants’ Response to Plaintiff’s First Set of Interrogatories, Nos. 3 and 4,
March 17, 2017 (App. 0002-0006).
44 Exhibit P-102, TF-PA-000845, Marketing and Servicing Agreement (FBD), January 23, 2007

(App. 0985).
45 Exhibit P-406, TF-PA-000876, Master Participation Agreement (FBD), January 23, 2007 (App.

1647).
46 Exhibit P-102, TF-PA-000840, Guaranty (FBD), January 23, 2007 (attached at end of P-102)

(App. 1016).


                                                13

UNSEALED
       33.     Under the Marketing and Servicing Agreement, TF agreed to market the

ThinkCash loans (using a license from FBD to use the bank’s name and trademarks), to

take applications for such loans from consumers and to service the loans including

collection, accounting, remittance and settlement on such loans. In return, the TF entity

was to be paid $100 per funded loan. 47

       34.     Under the Master Participation Agreement, the TF entity TC Financial

contracted to purchase a 99% “participation interest” in each ThinkCash loan made on a

daily basis, meaning that at the end of the day on which the loan was originated in the

name of FBD, TF owned a 99% beneficial interest in the loan, thereby entitling TF to

99% of the revenues generated by the loan. 48

       35.     TF also agreed to pay a “monthly participation fee” to FBD of $100/loan

plus a percentage of the revenue generated by TF on its 99% participation interest. 49




47 Exhibit P-102, TF-PA-000845, Marketing and Servicing Agreement (FBD), January 23, 2007
(App. 0985).
48 Exhibit P-406, TF-PA-000876, Master Participation Agreement (FBD), January 23, 2007 (App.

1647). A “participation interest” was defined as an “undivided equitable ownership interest in
the economic and beneficial interest in the Participated Loans.” Id. at 3 (App. 1649). The daily
transfer of the 99% interest to TC Financial is discussed at Section 2.2. Id. at 4-5 (App. 1650-
1651).
49 Id. at 5 (Section 2.3) (App. 1651).




                                               14

UNSEALED
       36.      The Master Participation Agreement also required the TF entity to

maintain a reserve account at FBD that it “owned and funded” from which new loans

were made. 50

       37.      Under the Guaranty Agreement, TF unconditionally guaranteed the

obligations of its subsidiaries under the Marketing and Servicing Agreement and the

Master Participation Agreement including payment of all fees owed to FBD. 51

       38.      In September 2007, the Master Participation Agreement was amended to

reduce the percentage of the participation interest immediately sold to TF to 90%,

thereby leaving FBD with 10% retained interest. However, TF also agreed to reimburse

FBD for the amount of any principal losses or charge-offs that exceeded 25% of the

bank’s Retained Interest. 52

       39.      After the launch of the ThinkCash program pursuant to these contracts,

the TF balance sheet included (a) outstanding PayDay One loans and (b) the

participation interests in the ThinkCash loans purchased from FBD. 53

       40.      On October 3, 2008, FBD entered into a Stipulation and Consent to the

Issuance of Order to Cease and Desist (“Cease and Desist Consent”) with its regulator,



50 Id. at 24-25 (Section 20.1) (App. 1670-1671).
51 Exhibit P-102, TF-PA-000840, Guaranty (FBD), January 23, 2007, at 1 (attached at end of P-102)
(App. 1016).
52 Exhibit P-104, TF-PA-000989, Amendment to Master Participation Agreement (FBD),

September 27, 2007 (App. 1021).
53 Lutes Dep. 34:2-19 (App. 0176).




                                               15

UNSEALED
the Federal Deposit and Insurance Corp. (“FDIC”). 54 This action arose out of an FDIC

examination into possible “unsafe or unsound banking practices and violations of law

and/or regulations in connection with the operation and oversight of [FBD’s] National

Consumer Products Division, including the lending programs offered, marketed,

administered, processed and/or serviced by third parties pursuant to the agreements

specified in Exhibits “A” and “B” attached.” 55 One of the lending programs listed in the

attached Exhibit “A” was the ThinkCash program.56

       41.    The Cease and Desist Consent also states that some of the bank’s third-

party lending programs “exhibit the characteristics of a ‘Rent-a-BIN’ . . . arrangement.”57

       42.    As a result of the FDIC action, FBD and TF restructured the ThinkCash

program in a number of ways. First, TF created two new subsidiaries, Tailwind

Marketing, LLC and TC Decision Sciences, LLC that would replace TC Loan Service as



54 Exhibit P-9, TF-PA-684341, FDIC Stipulation and Consent to the Issuance of an Order to Cease
and Desist, October 3, 2008 (App. 0661).
55 Id. at ¶ 5 (App. 0662)

56 Exhibit A to the Cease and Desist Consent lists 17 programs including the following one listed

as No. 9: “Marketing and Servicing Agreement dated as of January 23, 2007 between TC Loan
Service, LLC d/b/a ThinkCash and First Bank of Delaware and the Master Participation
Agreement dated as of January 23, 2007 between TC Financial, LLC and First Bank of
Delaware.” (App. 0668). Sarah Cutrona, TF’s General Counsel, recalled the FDIC not being
“comfortable with Think Finance doing collections and customer service on behalf of the bank.”
Cutrona Dep. 143:11-18 (App. 0541).
57 Exhibit P-9, TF-PA-684341, FDIC Stipulation and Consent to the Issuance of an Order to Cease

and Desist, October 3, 2008, at ¶ 9 (App. 0664). “Rent-a-BIN” stands for “Rent a Bank
Identification Number.” See Risk Management Examination Manual for Credit Card Activities
(March 2007), FDIC – Division of Supervision and Consumer Protection – Chapter XIV,
available at https://www.fdic.gov/regulations/examinations/credit_card/.


                                               16

UNSEALED
the entity providing services to FBD. 58 Second, rather than TF purchasing the

participation interests, a “special purpose vehicle” (“SPV”) was created to be the

purchaser, using funds raised from outside investors.59

       43.    The name of the SPV was Universal Finance II, LLC (also known as “the

Universal Fund”). Its structure and its relationship to TF and FBD within the ThinkCash

program is described in an Amended and Restated Private Placement Memorandum

(“PPM”). 60

       44.    According to the PPM, the Fund was formed for the purpose of acquiring

90% participation interests “in certain short term unsecured consumer loans originated

by [FBD],” and offered investors a return of 17%. 61 The loans charged borrowers rates

between 85% and 334%, depending on the amount borrowed. 62

       45.    According to the PPM, the owner and managing member of the Universal

Fund was an individual named Mark Wildstein. 63 Wildstein is the brother of Harris

Wildstein, 64 one of the FBD directors that signed the FDIC Cease and Desist Consent. 65


58 Lutes Dep. 52:2-53:4 (App. 0180-0181).
59 Id. at 35:1-36:17 (App. 0176).
60 Exhibit P-1, Wildstein0025, Universal Finance II, LLC Amended and Restated Private

Placement Memorandum, April 3, 2009 (App. 0626).
61 Id. at 17 (App. 0642).

62 Id. at 20 (App. 0645).

63 Id. at 18 (App. 0643).

64 Deposition of Mark Wildstein 15:8-18 (“Wildstein Dep.”) (App. 0500).

65 Exhibit P-9, TF-PA-684341, FDIC Stipulation and Consent to the Issuance of an Order to Cease

and Desist, October 3, 2008, at 7 (App. 0667). (signature page). Wildstein testified that, as the
brother of a director and a customer of the bank, FBD considered him a “trusted person” who


                                               17

UNSEALED
       46.    Once the Universal Fund became the purchaser of the participation

interests in the ThinkCash loans, the contractual structure of the program consisted of

the following agreements:

              a. A Marketing Agreement between the TF entity Tailwind Marketing,
                 LLC and FBD; 66

              b. A Software and License Support Agreement between the TF entity TC
                 Decision Sciences, LLC and FBD; 67

              c. A Master Participation Agreement between the Universal Fund and
                 FBD; 68

              d. An Administrative Agency Agreement between the TF entity TC
                 Administrative Services, LLC and the Universal Fund; 69 and

              e. A Guaranty between TF and the Universal Fund. 70

       47.    These various TF subsidiary entities—Tailwind Marketing, LLC, TC

Decision Sciences, LLC, and TC Administrative Services—had no separate employees or




could play this role of being the sole member of the Universal Fund. Wildstein Dep. 15:8-23
(App. 0500).
66 Exhibit P-105, TF-PA-000723, Marketing Agreement (FBD), October 1, 2008 (App. 1026). This

agreement was amended in March 2009. See Exhibit P-107, TF-PA-623377, Amendment Number
One to the Marketing Agreement (App. 1067).
67 Exhibit P-106, TF-PA-000745, Software License & Support Agreement (FBD), October 22, 2008

(App. 1052).
68 TF-PA-623546, Master Participation Agreement (UF II – FBD), March 19, 2009 (App. 2534).

69 TF-PA-002386, Amended and Restated Administrative Agency Agreement, April 3, 2009

(App. 1931).
70 TF-PA-002378, Guaranty, March 19, 2009 (App. 1923).




                                             18

UNSEALED
work location. The tasks performed in the name of these subsidiaries were performed

by TF employees. 71

       48.    Under the Marketing Agreement, Tailwind would market the loans, with

FBD’s license to use its name and trademark, for a per-loan fee of $100. Defendant Rees

signed the agreement as the CEO of Tailwind Marketing, LLC. 72

       49.    Under the Software and License Support Agreement, TC Decision

Sciences, LLC, FBD agreed to license software to process the loan applications and

manage the collections for a $30/loan fee. 73 Defendant Rees signed the agreement as the

CEO of TC Decision Sciences, LLC. 74

       50.    Under the Master Participation Agreement, the Universal Fund acquired

the right to purchase 90% participation interests in the loans made on a daily basis, and

agreed to reimburse FBD for its costs, including the marketing and technology fees the

bank owed to the TF entities, to protect the bank from losses on its 10% retained interest




71 Deposition of Linda Callnin 29:9-31:1 (“Callnin Dep.”) (App. 0449); Smith Dep. 46:4-47:16
(App. 0559) (“Internally, we just referred to everybody as Think.”).
72 The signature pages of Exhibit P-105 are at TF-PA-000740 (original) (App. 1043), TF-PA-

000761 (first amendment) (App. 1050), TF-PA-000762 (second amendment) (App. 1051).
73 Exhibit P-106, TF-PA-000745, Software License & Support Agreement (FBD), October 22, 2008,

at 10 (App. 1061). The software was defined as “the Licensor’s automated consumer loan
decision making and processing software application” which included “an internet-based
Installment Loan Platform (ILP) that permits the collection, verification, evaluation, funding
and servicing of installment loans.” Id. at 9 (App. 1060).
74 Id. (signature page at 13) (App. 1063).




                                              19

UNSEALED
in the loans, and to pay the bank a percentage of the revenue earned by the Fund on its

90% interest. 75

       51.      The Administrative Agency Agreement, combined with the Guaranty,

was a new feature of the structure. TF guaranteed the 17% return to the Universal Fund

investors and also agreed to repurchase the Fund’s interest in any loans that defaulted,

in return for TF receiving all the residual net income as an “administrative fee.” 76

Defendant Rees signed the Administrative Agency Agreement as the President of TC

Administrative Services, LLC, 77 and signed the Guaranty as the President of Think

Cash, Inc. 78

       52.      Mark Wildstein explained that, under the Administrative Agency

Agreement, the TF entity managed the Universal Fund, including the funding of a

reserve account to purchase the participation interests, the payment of all amounts

owed to FBD, and the payments to investors. 79




75 TF-PA-623546, Master Participation Agreement (UF II – FBD), March 19, 2009, at TF-PA-
623549 (App. 2537-2538) (sales of participation interests), TF-PA-623586 (App. 2574)
(participation interest defined), TF-PA-623587 (App. 2575) (bank fees stated).
76 Lutes Dep. 64:2-67:13 (App. 0183-0184).

77 TF-PA-002386, Amended and Restated Administrative Agency Agreement, April 3, 2009

(signature page at 18) (App. 1948).
78 TF-PA-002378, Guaranty, March 19, 2009 (signature page at 8) (App. 1930).

79 Wildstein Dep. 75:20-78:22 (App. 0503)




                                             20

UNSEALED
          53.    TF was also an investor in the Universal Fund and, therefore, the 17%

return on investment provided by the Fund on the portion of shares in the Universal

Fund that it owned was an additional source of revenue for the Company. 80

          54.    In summary, under the ThinkCash program as it was structured during

the period that the participation interests were purchased by the Universal Fund, TF

marketed the loans to customers (Marketing Agreement); used its technology platform

to run the automated loan decisioning software and manage the collection process

(Software and License Support Agreement); and managed the accounting and fund

transfers involved in the participation purchases made by the Universal Fund and to

make payments to investors (Administrative Agency Agreement).

          55.    In return, TF received revenues from the following sources:

                 a. The per-loan marketing fee from the Marketing Agreement;

                 b. The per-loan technology fee from the Software and License Support
                    Agreement);

                 c. The return earned on its own investment in the Universal Fund as
                    provided in the PPM; and

                 d. All of the income that remained, denominated as its administrative fee,
                    as provided in the Administrative Agency Agreement. 81

          56.    In order to provide additional capital for the rapidly expanding volume of

ThinkCash loans, TF contracted with Defendant Victory Park Capital (“VPC”) to “come



80   Lutes Dep. 67:24-68:13 (App. 0184).
81   TF CFO Lutes confirmed these separate sources of revenue. Id. at 70:9-73:7 (App. 0185-0186).


                                                  21

UNSEALED
in and supplement with additional capital on top…of the existing investors” of the

Universal Fund. 82

        57.     In its deal with TF, VPC was given an exclusive right to use up to $90

million to purchase participation interests in TF products, including interests in both

ThinkCash and PayDay One loans. 83

        58.      The structure of TF’s “new deal” with VPC was presented in a July 9,

2010 “Universal Fund Investor Update PPM Amendment” presentation. 84 The original

Universal Fund investors had to accept the new arrangement with VPC on a take it or

leave it basis. 85

        59.     Under the new arrangement, Universal Fund continued to purchase the

participation interests from FBD but would then turn around and resell them to a VPC

fund. 86




82 Lutes Dep. 88:7-89:15 (App. 0189-0190).
83 Exhibit P-305, GPLP00448749 at GPLP00448752, VPC Investment Committee Memorandum
(“ICM”), July 28, 2010 (App. 1541). In this ICM, VPC described TF as “a lender of unsecured
short-term cash advances and installment loans to individuals primarily through the Internet”
that “currently offers three products: payday loans (PayDay One), installment loans
(ThinkCash) and open-ended lines of credit (Elastic).” Id. At the time of VPC’s entry, TF offered
PayDay One loans in 29 states and ThinkCash loans in 43 states. Id.
84 Exhibit P-21, TF-PA-001995, Universal Fund Investor Update PPM Amendment, July 9, 2010

(App. 0672).
85 Id. at 6 (App. 0677) (“The new deal structure will require amendments to the existing PPM. . .

“[I]investors who do not sign the consent to the amended PPM or are uncomfortable with the
terms of the deal will be redeemed immediately.”)
86 Lutes Dep. 90:11-91:13 (App. 0190).




                                               22

UNSEALED
          60.   A new Administrative Agency Agreement and Guaranty and Security

Agreement was executed and retained most of the features of the pre-existing structure,

except that the investment return to VPC which was guaranteed by TF was increased to

20%. 87

          61.   By February 28, 2011, with the “bank model” installment loan program

originally called “ThinkCash” evolving into a “tribal model”, VPC’s investment

commitment to TF increased from $90 to $150mm, 88 and then, in October 2012, once all

three tribal products were launched, VPC committed an additional $150 million. 89

     D. TF’s Transition from a Bank-Originating Model for Its “Indirect” Loan
        Program to the Tribal Model

          62.   In October 2010, the FDIC directed FBD to withdraw from the ThinkCash

program. 90 According to Defendant Rees’s report to TF’s executive team, the federal

agency cited the “absurd logic” that the rates charged to ThinkCash customers were

“abusive.” 91



87 TF-PA-003901, Administrative Agency Agreement (Universal Fund), July 28, 2010 (App. 1949)
(“Fixed Return” of 20.0% detailed at 3, (App. 1951)); TF-PA-011864, Guaranty and Security
Agreement, July 28, 2010 (App. 1986).
88 Exhibit P-305, GPLP00448749 at GPLP00448767, VPC ICM, February 28, 2011 (App. 1556).

89 Exhibit P-305, GPLP00448749 at GPLP00448781, VPC ICM, October 18, 2012 (App. 1570); see

also Deposition of Thomas Welch (“Welch Dep.”) 74:8-77:11 (App. 0606-0607).
90 See Exhibit P-119, TF-PA-670117, Board of Directors Meeting, April 15, 2011, at TF-PA-670175

(App. 1084) (timeline detailing transition from FBD to tribal operation).
91 Exhibit P-116, TF-PA-671969, Leadership Team Session Slides, October 24, 2010, at 2 (App.

1070). According to the testimony of Jason Harvison, the presentation in which this report is
contained was prepared for TF’s executive team by Defendant Rees. Harvison Dep. 86:4-16
(App. 0422).


                                              23

UNSEALED
       63.     At the time, the ThinkCash product represented 60% of TF’s total

revenues. 92

       64.     TF under Rees recognized that the loss of the relationship with FBD

represented a serious risk to the ThinkCash revenue stream and planned to replace FBD

as the originating lender of its installment loan product. 93

       65.     As of October 15, 2010, TF had contacted over 80 banks without finding

one willing to take the place of FBD. 94

       66.     On November 17, 2010, Rees proposed to the TF Board that “we . . .

migrate the balances [of the ThinkCash portfolio] to another lender that will be able to

lend in 48 states (all except SD and WV). Assuming things go as anticipated, we may be

able to not only migrate any lost revenue, but actually increase our growth next year.”95

Rees called this plan “Great Plains Financial.” 96

       67.     In November 2010, TF began its search for a potential tribal lending entity

willing to function as the originating lender for its “Great Plains Financial” concept. 97


92 Exhibit P-116, TF-PA-671969, Leadership Team Session Slides, October 24, 2010, at 3 (App.
1071).
93 Exhibit P-118, TF-PA-476861, Memorandum from Ken Rees to Think Finance Board Members,

November 17, 2010, at 2 (App. 1080).
94 TF-PA-671850, Bank Update Slides, October 15, 2010 (App. 2693).

95 Exhibit P-118, TF-PA-476861, Memorandum from Ken Rees to Think Finance Board Members,

November 17, 2010, at 2 (App. 1080).
96 Id. at 1. (App. 1079).

97 Exhibit P-119, TF-PA-670117, Board of Directors Meeting, April 15, 2011, at TF-PA-670175

(App. 1084) (describing the corporate activity that month as “Decision to Support Tribal
Lending. Tribe Search begins.”)


                                             24

UNSEALED
          68.    Later, in a 2013 “Business Plan,” Rees explained the company’s rationale

for a so-called “Tribal Model” of lending: “In much the same way that the National

Bank Act allows banks to export the rate of their products across states, Native

American tribal sovereignty gives tribes the ability to operate businesses off the

reservation without adhering to state regulation (although all Federal regulations must

be followed).” 98

          69.    At the same time that TF began the search for a tribe interested in

originating loans under the Great Plains concept, TF also was discussing with VPC the

possibility of it continuing its role in funding loans, but with a tribal partner instead of

FBD. 99

          70.    The “initial branding concept” TF came up with for the potential tribal

product was “Great Plains Lending.” 100

          71.    A name for a new special purpose vehicle to purchase participation

interests in the new structure was also adopted: “Great Plains Lending Servicing, Ltd.,”

or “GPLS.” 101




98 Exhibit P-274, TF-PA-683403, Think Finance Business Plan, April 2013, at 10 (App. 1482). For
Rees’ authorship of this document, see Rees Dep. 46:20-51:25 (App. 0032-0033).
99 Rees Dep. 180:3-21 (App. 0065).

100 Lutes Dep. 112:3-19 (App. 0195) (“we had to, as marketer, come up with a potential brand

name that whatever tribe we ended up partnering with, you know, would adopt and agree to”);
see also Harvison Dep. 96:19-22 (App. 0424)
101 Lutes Dep. at 111:6-20 (App. 0428).




                                               25

UNSEALED
       72.    CFO Lutes authored a one-page summary of the “Flow of Funds for

Ongoing Loan Originations and Sales” for the Great Plains Lending concept. 102 In it, he

described how the program would begin with a $1 million deposit by GPLS into a

Funding Account owned by the tribal lending entity, “GP Lending, to be used to fund

new loans; that two days later a 99% participation interest in the loans would be sold at

book value to GPLS, with the proceeds of the sale being used to fund new loans; that

collections on the loans would be deposited into a Collections Account owned by the

tribal entity from which a “revenue share” would by paid monthly to the tribal entity

by GPLS; that each month a reconciliation would be performed so that per-loan fees

could be paid to the TF entities Tailwind Marketing and TC Decision Sciences, and that

“because of the time lags between when the reimbursements are made from GPLS and

are due to the Think Finance entities, there will be no out-of-pocket cash required from

GP Lending.” 103

       73.    The first tribal entity TF contacted was a tribe in South Dakota. 104




102 Exhibit P-243, TF-PA-013418, Great Plains Lending: Flow of Funds for Ongoing Loan
Origination and Sales (App. 1442); Lutes Dep. 109:10-25 (App. 0195).
103 Exhibit P-243, TF-PA-013418, Great Plains Lending: Flow of Funds for Ongoing Loan

Origination and Sales (App. 1442).
104 Rees Dep. 159:7-160:1 (App. 0060); Nguyen Dep. 89:5-91:14 (App. 0512).




                                             26

UNSEALED
       74.      A November 2010 Company sales presentation titled “Great Plains

Lending” contains mock-ups of webpages of a Great Plains Lending website; 105 touts a

3-year prior history of the ThinkCash product in which FBD was able to earn $1.5

million in monthly revenues; 106 and shows the location of Great Plains Lending

Customer Support at postal box in South Dakota.107

       75.      By January 2011, the Company had identified a different tribal entity for

its Great Plains Lending concept: the Otoe Missouria Tribe in Oklahoma. 108

       76.      Defendant Rees was personally involved in the first two contacts about

potential tribal partners. The first was with Butch Webb, a member of a South Dakota

tribe who went on to conduct lending under the name “Western Sky” and sold those

loans to CashCall. The second was Mark Curry, an online lender that was already

involved in a pre-existing tribal lending enterprise with the Otoe-Missouria Tribe in

Oklahoma. 109




105 Exhibit P-120, TF-PA-013270, Great Plains Lending Slide Show, December 2010, at TF-PA-
013276-81 (App. 1098-1103).
106 Id. at TF-PA-013274 (App. 1096).

107 Id. at TF-PA-013282 (App. 1104).

108 Exhibit P-119, TF-PA-670117, Board of Directors Meeting, April 15, 2011, at TF-PA-670175

(App. 1084) (timeline).
109 Rees Dep. 149:19-152:6 (App. 0058) (Curry); 159:7-161:23 (App. 0060-0061) (Webb).




                                              27

UNSEALED
       77.      Meanwhile, as Rees was searching for a suitable tribal entity, VPC was

setting up the financial infrastructure for the tribal lending enterprise. On January 6,

2011, VPC created GPL Servicing, Ltd. (“GPLS”). 110

       78.      GPLS was a “Cayman entity established for the purpose of purchasing

participation interests in unsecured consumer loans originated from one of three Native

American Indian tribes.” 111

       79.      In February 2011, TF created an updated Powerpoint presentation for

selling its Great Plains Lending idea to tribal prospects, titled “Emergency Cash

Lending—A New Source of Tribal Revenue.” 112 In addition to images of the Great

Plains Lending webpage mock-ups, the presentation included the following additional

representations:

       •     “Think Finance has a unique turnkey solution for helping tribes enter this
             lucrative market;” and

       •     “Using Think Finance technology and services, tribes can generate millions of
             dollars in cash flow with no investment in technology, lending capital, or
             marketing costs, and with no risk of loss.” 113

       80.      The “turnkey solution” referenced in the presentation was described as

including “technology, marketing, risk management, compliance support, and access to




110 GPLP00600177, Written Shareholder Resolutions, January 6, 2011 (App. 3048).
111 TF-PA-381520, VPC Series II Slide Show, August 2012, at 4 (App. 2286).
112 See Exhibit P-122, TF-PA-098567, Emergency Cash Lending – A New Source of Tribal

Revenue, February 2011 (App. 1118).
113 Id. at 2 (App. 1119).




                                              28

UNSEALED
capital funding,” for a loan program that could be “up and running 90 days from

signed contracts.” 114

       81.     This “complete technology, marketing, and risk management platform,”

TF represented, offered tribes willing to enter the online lending business a “fully

automated loan process;” “a diversified product portfolio” of installment loans, open-

end credit and traditional payday loans; a “marketing machine” that could generate

“100,000 applications monthly;” and “access to third party capital” up to $150 million. 115

       82.     TF explained that the installment loan product it was proposing would

start at rates of 360% APR, 116 and would be marketed to “emergency cash users –

mainstream Americans,” who were “65% female,” with household income of “25k-50k”

who primarily needed emergency loans for unexpected bills, medical costs, car repairs,

or to avoid overdrafts.” 117

       83.     TF stated that a tribe willing to sign up could generate a payday loan

portfolio of $10-50 million. 118




114 Id. at 3 (App. 1120). As late as 2014, TF was continuing to refer to itself as the provider of a
“turnkey platform” for tribal corporations. TF-PA-676476, Online Consumer Lending – A New
Source of Tribal Revenue, April 24, 2014, at 17 (App. 2719).
115 Exhibit P-122 at 5-6 (App. 1122-1123).

116 Id. at 8 (App. 1125).

117 Id. at 4 (App. 1121).

118 Id. at 3 (App. 1120).




                                                 29

UNSEALED
       84.    On February 24, 2011, TF received back from the Otoe-Missouria a signed

“Trademark and URL Assignment Agreement,” in which the tribe agreed to purchase

the website address “www.greatplainslending.com” from the TF entity Tailwind

Marketing for $100 with TF retaining the right to purchase back the intellectual

property for the same $100. 119 In response, Defendant Rees sent out an internal e-mail

message to Company personnel: “Gentlemen -- Start your engines!!!” 120

       85.    On February 28, 2011, TF signed a Non-Disclosure Agreement (“NDA”)

with a different tribe, the Chippewa Cree Tribe of the Rocky Boy’s Point Reservation

(“CCT”), located in Montana. 121

       86.    TF was introduced to the CCT by a businessman named Steven Haynes, 122

who had supplied a casino on that reservation with slot machines. 123

       87.    Haynes heard about TF’s interest in finding a tribal partner for a lending

enterprise from his lawyer at Pepper Hamilton. His attorney introduced him to another

Pepper lawyer named Rick Eckman “who was working with Think Finance to help

them find a tribe to partner with.” 124



119 Exhibit P-124, TF-PA-003273, Trademark and URL Assignment Agreement (GPL), February
24, 2011 (App. 1136) (attachment to email).
120 Id. (App. 1135) (email).

121 Exhibit P-126, TF-PA-001034, Mutual Nondisclosure Agreement (PG), February 28, 2011

(App. 1136).
122 Deposition of Steven Haynes 54:10-56:8 (“Haynes Dep.”) (App. 0576).

123 Haynes Dep. 59:12-60:12 (App. 0577).

124 Haynes Dep. 67:19-68:6 (App. 0579).




                                            30

UNSEALED
       88.    Rick Eckman had been the lawyer representing First Bank of Delaware in

the ThinkCash relationship. 125

       89.    Haynes’ discussions with TF were with the Chief Product Officer Jason

Harvison, General Counsel Cutrona, and a board member named Steve Shaper. 126

       90.    Part of the attraction of the CCT was TF’s impression that the tribe had

prior lending experience with another online servicer named “Encore.” 127

       91.    In an email dated February 24, 2011, Shaper offered Haynes “1.0% of the

gross interest collected” on the loans for the first tribe to partner with TF. 128 Shaper

explained as follows the importance to TF of this first tribal partnership: “Think Finance

will be turning over a sizeable volume of loans to the new partnership early on.”129

       92.    In an earlier email on the same day, Shaper provided further information

about TF’s stalled negotiations with the Otoe-Missouria tribe and the urgency of the

Company’s desire to close a deal quickly with another tribe:

       As I explained before you got your call, Think Finance is losing a large
       amount of money each week by not being able to generate new loans.
       Before our meeting on Tuesday, we expected to have everything signed
       with our Oklahoma tribe this week and be processing new loans by
       Monday. This was easy to do since our websites have been up and
       collecting applications all along. We have simply been turning down
       every applicant and obviously want to stop doing that. The significance of


125 Rees Dep. 152:21-153:12 (App. 0058-0059).
126 Haynes Dep. 78:18-84:8 (App. 0582-0583).
127 Harvison Dep. 122:18-124:1 (App. 0431).

128 Exhibit P-339, Haynes0001004, Email from Steve Shaper to Steven Haynes, February 24, 2011

(App. 1580).
129 Id.


                                              31

UNSEALED
        the first tribe to go up is that our existing websites will forward all
        inquiries to the tribe’s new website plus all existing loans when (if) they
        extend, that tribe will take over the new loan.

        I have been hoping that I could get one of your tribes up in under a week
        and that it would take the place of the present OK tribe. That may not be
        possible. A tremendous amount of work has gone on both legally getting
        everything in order and designing a complete website with all back-up
        (applications, statements, all support documents, etc.). 130

        93.    A few days before the Shaper emails, Haynes met face-to-face with Jason

Harvison in Haynes’s residence in Dallas. 131 At the meeting, Harvison reiterated that TF

was looking to “find a tribal partner as soon as it was physically possible” because “they

had a portfolio that was winding down and they didn’t want to lose those clients.” 132

Haynes also stressed that the tribes would not have to put up any of its own money,

which was important since Haynes knew that “many tribes don’t have the money to

invest.” 133

        94.    In his pitch to Haynes, Harvison gave him a paper copy of a shortened

version of the “Emergency Cash Lending” Powerpoint, titled “Tribal Lending

Introduction.” 134




130 Id. at Haynes0001005 (App. 1581).
131 Haynes Dep. 82:11-83:11 (App. 0583).
132 Haynes Dep. 88:4-11 (App. 0584).

133 Haynes Dep. 111:7-112:5 (App. 0587).

134 Haynes Dep. 187:16-188:14 (App. 0598); Exhibit P-352, Haynes0001190, Tribal Lending

Introduction PowerPoint Slides, February 2011 (App. 1591).


                                              32

UNSEALED
       95.    According to Haynes, following the CCT’s signing of the February 28, 2011

NDA, Rick Eckman “took the reins and started generating documents and being the

negotiator between the parties.” 135 On March 7, 2011, Eckman circulated a draft Term

Sheet involving the CCT, TF, VPC and Haynes that still used the name “Great Plains

Lending” for the product to be created by the enterprise being formed. 136

       96.    On the following day, March 8, 2011, Defendant Rees informed the various

people working on the documentation that “we will be changing the name” of the

lending website from Great Plains Lending to Plain Green, among other reasons, due to

“potential challenges [in] retrieving Great Plains Lending from the Otoe-Missouria

tribe.” 137 TF came up with the name “Plain Green.” 138

       97.    On March 10, 2011, Rees circulated a new version of Chris Lutes’ “flow of

funds” description, this time showing Plain Green loans being funded in the first instance

by a $1 million deposit by Haynes into a Plain Green account in First Bank of Delaware;

with FBD handling the ACH processing of customer payments; and all payments into

and out of Plain Green accounts at FBD. 139

       98.    On March 11, 2011 the parties executed a “Term Sheet For Think Finance-

Chippewa Cree Transaction” that provided, among other things, that:



135 Haynes Dep. 123:8-17 (App. 0590)
136 Exhibit P-341, Haynes0001100, Draft Term Sheet and Cover Email, March 7, 2011 (App. 1585).
137 Exhibit P-343, Haynes0000989, Email from Ken Rees, March 8, 2011 (App. 1588).

138 Rees Dep. 223:20-224:23 (App. 0076).

139 Exhibit P-347, Haynes0000477, Flow of Funds and Cover Email, March 10, 2011 (App. 1590).


                                              33

UNSEALED
       •     The tribe would license TF’s loan platform, “will adopt a finance code . . .
             acceptable to the parties and provide for the licensing of an arm of the tribe to
             engage in consumer lending,” and will implement a specified installment loan
             program with interest rates from 60-360%;

       •     Haynes Investments, Inc. will provide funding to the tribe “to enable it to make
             each of the Loans;”

       •     GPLS has the right to purchase “participation interests in each Loan . . . at 100%
             par value;”

       •     GPLS will pay the tribe 4.5% and Haynes 1% of the cash revenue generated by
             the acquired participation interests;

       •     The tribe commits to establish “Plain Green, LLC,” to revise its Tribal Credit
             Transaction Code and to hire Pepper Hamilton as its counsel. 140

       99.      On March 18, 2011, TF and the CCT executed the contracts that formed the

Plain Green lending enterprise. 141

       100.     On April 13, 2011, Defendant Rees reported to the TF board, “I’m very

pleased to announce . . . that Plain Green (our first tribal lending site) is online and

doing fantastic business in it’s first week,” averaging over $1 million new loan

originations per day. 142 “Despite all of the problems with the contracts (not to mention

legal expense),” he continued, “I’m very pleased with the deal as it now stands. It is

better for us economically than the one with First Bank of Delaware.” 143



140 Exhibit P-279, Dkt. No. 57-3, Term Sheet For Think Finance-Chippewa Cree Transaction,
March 11, 2011 (App. 1489).
141 See contracts enumerated and described supra ¶ 105.

142 Exhibit P-283, TF-PA-710229, Memo from Ken Rees to Think Finance Board Members, April

13, 2011, at 1 (App. 1494).
143 Id. at 2 (App. 1495).




                                               34

UNSEALED
         101.   Rees also told the board that the Company’s “team continues to move

forward with other tribal lenders,” hoping “to have a second site (Great Plains Lending)

operational by the end of the quarter and third one later in the year.” 144

      E. The Contracts underlying TF’s Three Tribal Product Enterprises

         1. The Core Agreements that Defined Roles in the Tribal Lending Enterprises

         102.   Except for a few minor differences, the contractual structure of the three

tribal lending enterprises were the same. 145

         103.   A VPC Investment Committee Memorandum dated February 28, 2011

described the structure of the Plain Green enterprise as follows:

         Under the new structure, Think Finance would license its marketing and
         underwriting platforms to Plain Green, LLC (“PG”), a business entity
         organized under the laws of the Chippewa-Cree Tribe of the Rocky Boy’s
         Indian Reservation, Montana. PG would originate installment loans that
         are substantially similar to the ThinkCash loans (“the PG Loans”). GPL
         Servicing Ltd. (“GPLS”), a Cayman Islands limited partnership controlled
         by VPC, would have the option to purchase a 99% participation interests
         (sic) in the PG Loans (“the PG Participations”). GPLS contracts with Think
         Finance to provide administrative services for any and all PG
         Participations purchased. GPLS is structured to yield 20% per annum,
         which in addition to the PG Participations purchase price is guaranteed by
         Think Finance. The proposed tribal lending structure is substantially
         similar to the business model used by CashCall for over nine months,
         Think Finance’s main competitor. Think Finance is utilizing the same legal
         counsel as Cash Call to construct the tribal lending model, Claudia




  Id. at 2 (App. 1495).
144

  See Exhibit P-157, TF-PA-454508, Email from Linda Rogenski to Nina Vitagliano, October 21,
145

2014 (App. 1367) (“The Marketing, Licensing and Participation Agreements are generally the
same across the tribes.”).


                                                35

UNSEALED
       Callaway of Katten Muchin Rosenman LLP, an expert in consumer
       protection and consumer finance laws. 146

       104.   The enterprise depended on GPLS purchasing loan participations; if GPLS

declined to make such purchases, the loans would not be made in the first instance. 147

       105.   The transaction establishing the Plain Green enterprise consisted of the

following contractual agreements that were executed by TF and CCT on March 18, 2011:

              a. A Marketing Agreement between Plain Green, LLC (”PG”) and
                 Tailwind Marketing, LLC pursuant to which PG agrees to retain
                 Tailwind to market loans and identify potential customers, and
                 manage all the cash accounts, for a fee of $100 per loan made; 148

              b. A License and Support Agreement between PG and TC Decision
                 Sciences, LLC (“TCDS”), pursuant to which PG hires TCDS to provide
                 and maintain the lending technology platform, including the website
                 and the loan decision-making software, for a “license fee” of $50/loan
                 made, plus an hourly rate for any customization work;149 and

              c. A Servicing Agreement between PG and TCDS, pursuant to which
                 TCDS manages the outsourcing of the customer service functions for a
                 fee of $5/mo. per active account. 150

       106.   On March 18, 2011, Plain Green and GPLS signed a Participation

Agreement, for the purchase by GPLS of 99% participations in the loans, and for the


146 Exhibit P-305, GPLP00448749 at GPLP00448767, VPC ICM, February 28, 2011, at 2 (App.
1557).
147 Deposition of Kenneth Rees by the Consumer Financial Protection Bureau, August 23, 2016,

61:22-62:6 (“Rees (CFPB) Dep.”) (App. 0167); see also Welch Dep. 146:9-148:5 (App. 0612)
(detailing GPLS’s role as the sole purchaser of loan participations).
148 Exhibit P-128, TF-PA-001151, Marketing Agreement (Plain Green), March 18, 2011 (App.

1147).
149 Exhibit P-129, TF-PA-001135, License and Support Agreement (Plain Green), March 18, 2011

(App. 1164).
150 Exhibit P-130, TF-PA-001167, Servicing Agreement (Plain Green), March 18, 2011 (App. 1180)




                                              36

UNSEALED
payment of a “Service Fee” to PG by GPLS in the amount of 4.5% of monthly Cash

Revenue received by GPLS on account of its 99% interest. 151

        107.   On May 25, 2011, an equivalent set of documents forming the Great Plains

Lending enterprise were executed, including the following:

               a. A Marketing Agreement between Great Plains Lending, LLC
                  (”GPL”) (described as being “an entity organized under and
                  governed by the laws of the Otoe-Missouria Tribe of Indians”)
                  and Tailwind pursuant to which GPL agrees to retain Tailwind to
                  market loans and identify potential customers, and manage all
                  the cash accounts, for a fee of $100 per loan made; 152

               b. A License and Support Agreement between GPL and TCDS,
                  pursuant to which PG hires TCDS to provide and maintain the
                  lending technology platform, including the website and the loan
                  decision-making software, for a “license fee” of $50/loan made,
                  plus an hourly rate for any customization work; 153 and

               c. A Servicing Agreement between GPL and TCDS, pursuant to which
                  TCDS manages the outsourcing of the customer service functions for a
                  fee of $5/mo. per active account. 154

        108.   Defendant Rees signed the GPL documents as the CEO of Tailwind and

TCDS.

        109.   There also was a separate Participation Agreement executed between GPL

and GPLS, providing for the same purchase of 99% participation interests in GPL loans,



151 Exhibit P-131, TF-PA-000039, Participation Agreement (Plain Green), March 18, 2011 (App.
1192) (right to 99% participation interest detailed at 6 (App. 1197)).
152 Exhibit P-134, TF-PA-000202, Marketing Agreement (Great Plains), May 25, 2011 (App. 1245).

153 Exhibit P-133, TF-PA-000189, License and Support Agreement (Great Plains), May 25, 2011

(App. 1232).
154 Exhibit P-135, TF-PA-000219, Servicing Agreement (Great Plains), May 25, 2011 (App. 1261)




                                              37

UNSEALED
and also providing for a monthly percentage Service Fee to be paid by GPLS to GPL

based on Cash Revenue, but at a sliding rate from 6% to 10%, depending on loan

volume. 155

       110.    On October 25, 2011, similar agreements were executed with MobiLoans,

LLC (“MBL”), described as being “a limited liability company governed by the laws of

the Tunica-Biloxi Tribe of Louisiana,” including:

               a. A Marketing Agreement providing for a fee to Tailwind of $100 per
                  account opened; 156

               b. A License and Support Agreement providing for a fee to TCDS of $25
                  per account; 157 and

               c. A Services Agreement providing for a fee to the TF entity TC
                  Administrative Services, LLC (“TCAS”) of $25 per account. 158

               d. A Participation Agreement providing for the same purchase of a 99%
                  interest in consumer debt owed to MBL, with payment of a “Service
                  Fee” to MBL of 4.0 % of Cash Revenue. 159




155 Exhibit P-136, TF-PA-244514, Participation Agreement (Great Plains), May 25, 2011 (App.
1269). See definition of “Service Fee,” id. at 6 (App. 1273), which incorporates Exhibit B, id. at TF-
PA-244545 (App. 1299).
156 TF-PA-042786, Marketing Agreement (Mobiloans), October 4, 2011 (App. 2108) (signed by

Kenneth Rees at App. 2123).
157 TF-PA-042767, License and Support Agreement (Mobiloans), October 4, 2011 (App. 2089)

(signed by Kenneth Rees at App. 2101).
158 TF-PA-042805, Services Agreement (Mobiloans), October 30, 2011 (App. 2127) (signed by

Kenneth Rees at App. 2138).
159 TF-PA-000314, Participation Agreement (Mobiloans), October 4, 2011 (App. 1864). The MBL

Participation Agreement actually states that there would be an additional entity sharing in the
participation purchases with GPLS, but that third party did not exercise its option and GPLS
ended up buying the full 99% participation interests from MBL. See GPLP00582552, Mobiloans
Notice, February 29, 2012 (App. 3047).


                                                 38

UNSEALED
       111.   The Plain Green enterprise also included a Referral Agreement, dated

March 18, 2011, between TCAS and Haynes Investments, Inc., (“HII”), referencing that

“HII assisted in establishing the [PG] Program . . . and will provide ongoing consulting

services to TCAS in connection to the Program, and TCAS desires to compensate HII for

such services,” and that provides for payments to HII of “1.0% of the Cash Revenue

received by GPLS during each calendar month.” 160 Haynes testified that he considered

this to be his finder’s fee agreement and confirmed that he never provided any

“ongoing” consulting services regarding Plain Green. 161

       112.   The Great Plains Lending enterprise included a similar agreement, a

Consulting and Services Agreement, between TCDS, GPL and a “consultant” named

Sentinel Resources, LLC. 162 According to this agreement, Sentinel “shall be [TCDS]’and

[TCDS]’s affiliates exclusive provider of guidance and authority in business dealings

between [TCDS] and [GPL],” 163 and is to be the required intermediary between TCDS

and the tribal entity and the provider of any accounting services to the tribe related to

the GPL product. 164




160 Exhibit P-132, TF-PA-000029, Referral Agreement (Plain Green), March 18, 2011 (App. 1222).
161 Haynes Dep. 177:1-178:19 (App. 0596); 215:12-216:3 (App. 0601). Haynes also testified that he
did not recall what TCAS was and what role it was playing in the arrangement. Haynes Dep.
177:20-178:8 (App. 0596).
162 TF-PA-001480, Consulting and Servicing Agreement (Great Plains), May 25, 2011 (App. 1898).

163 Id. at 2 (App. 1899).

164 Id. at TF-PA-001491, Exhibit A (App. 1909).




                                               39

UNSEALED
       113.   The Consulting and Services Agreement provides that the tribal entity,

GPL, is to pay to Sentinel undisclosed compensation for its “consulting. 165 The

compensation payable to Sentinel Resources was specified in the “Flow of Funds”

model that TF’s CFO prepared for the original Great Plains Lending concept, in which it

is stated that Sentinel Resources would receive $40% of the tribal entity’s revenue share

payments from GPLS. 166

       114.   Defendant Rees has otherwise identified Mark Curry, an online payday

lender who served as the intermediary for the Otoe-Missouria tribe with Defendant

Rees, as the actual individual who provided this “consulting” role for GPL. 167

       115.   Rees explained his withdrawal from the original GPL deal as uneasiness

about an entity “associated with” Curry (the name of which he could not recall) “that

we were contracting with as opposed to directly with the tribal lending entity.” 168 The

GPL arrangement was eventually structured so that the tribal entity compensated Curry

directly rather than such payments being made through TF.169

       116.   In addition to the separate agreement that formed the individual three

tribal lending enterprises, there was a single Administrative Agency Agreement



165 Id. at 3 (App. 1900) (Section 2.1).
166 Exhibit P-243, TF-PA-013418, Great Plains Lending: Flow of Funds for Ongoing Loan
Origination and Sales (App. 1442) (see ¶ 6).
167 Rees Dep. 149:19-151:2 (App. 0058); 195:20-196:24 (App. 0069).

168 Rees Dep. 182:11-183:13 (App. 0066)

169 Harvison Dep. 163:9-164:17 (App. 0434).




                                             40

UNSEALED
between the TF entity TCAS and GPLS. 170 Under the agreement, and as is detailed infra

¶¶ 165-177, TF handled all of the money flows pertaining to the product, including the

flow of funds to and from GPLS from tribal entity accounts as well as reimbursement of

all program related expenses incurred by the tribal entities, and payment of the

“participation fees” owed to the tribal entities. 171 TF also agreed to purchase from GPLS,

at face value, the subrogation rights and repayment interests in all loans over sixty-days

past due. 172 Finally, TF’s compensation for its role as administrative agent of GPLS was

an “administrative agent fee” set as all of the remaining, residual funds in the GPLS

accounts after the payment of expenses and participation fees to the tribal entities and

the agreed upon return to the GPLS investors. 173 In other words, through the

administrative agent fee, TF was entitled to all the economic upside of the lending

operation.

       117.    Accompanying the Administrative Agency Agreement that applied

collectively to the three tribal lending products, there also was a Guaranty and Security




170 Exhibit P-35, TF-PA-000241, Third Amended and Restated Administrative Agency
Agreement, October 4, 2011 (App. 0711).
171 Id. at Section 2.2 (App. 0720-0722).

172 Id. at Section 2.9 (App. 0724).

173 Id. at Section 2.6(b)(i) (App. 0723) (authorizing payment of “Agent Fee”), Section 1.1 (App.

0712) (defining “Agent Fee”).


                                                41

UNSEALED
Agreement in which TF guaranteed all of the obligations of its subsidiary entities and

secured that guaranty with a security interest in all of TF’s assets in favor of GPLS.174

       118.   Signing the Administrative Agency Agreements and the Guaranty and

Security Agreements for TF or the TF subsidiary entities was Defendant Rees.

       119.   The initial cash used to fund the Plain Green loans to consumers was

provided pursuant to two Credit Agreements, both dated March 18, 2011. Under a

Credit Agreement between Plain Green LLC (“PG”) and Haynes Investments, Inc.

(“HII”), Haynes provided a $2 million line of credit to PG, at 5% interest, “to assist [PG]

with the funding of a certain installment loan program.” 175 At the same time, under a

Credit Agreement between HII and TF, TF provided Haynes a $2 million credit facility,

at the same 5% interest, “for the funding of a certain installment loan program.”176 In

other words, TF lent Haynes the money to be used to fund the loans to consumers, and

Haynes, in turn, lent that same money to the tribal lending entity. 177 According to CFO

Lutes, the reason for doing it this was that he was more confident of his ability to go




174 TF-PA-000119, Amended and Restated Guaranty and Security Agreement, March 18, 2011
(App. 1794); GPLP215765, Second Amended and Restated Guaranty and Security Agreement,
July 31, 2012 (App. 2991).
175 Exhibit P-244, TF-PA-000491, Credit Agreement between Steven Haynes and Plain Green,

March 18, 2011 (App. 1443).
176 Exhibit P-245, TF-PA-001231, Credit Agreement between Steven Haynes and Think Finance,

March 18, 2011 (App. 1456).
177 Haynes Dep. 152:12-154-2 (App. 0592)




                                             42

UNSEALED
after Haynes rather than a tribal entity in the event of nonpayment of the line of

credit. 178

        120.   In the two later tribal lending deals, Great Plains Lending and MobiLoans,

the loans to consumers were funded using a different funding source: a reserve account

established by GPLS and administered by TF in its capacity as the Administrative

Agent.179

        2. Additional Agreements with Outside Service Providers

        121.   TF also entered into a number of agreements with outside, third-party

vendors that performed services essential to the tribal lending enterprises. One of the

most important of these vendor relationships was with payment processors that, using

banks they arranged, handled the electronic transfers of loan proceeds and loan

payments in and out of consumer bank accounts via the ACH system. Without reliable

access to the ACH network, Defendant Rees observed in a memo to the TF Board,

“there is no business.” 180

        122.   One of the early payment processors arranged by Think Finance to

process payments for the tribal lending enterprises was a North Dakota company


178 Lutes Dep. 172:23-175:13 (App. 0210-0211).
179 Lutes Dep. 184:16-186:4 (App. 0213-0214); Deposition of Linda Rogenski 99:5-100:17
(“Rogenski Dep.) (App. 0487); see also Exhibit P-35, TF-PA-000241, Third Amended and Restated
Administrative Agency Agreement, October 4, 2011, at 10 (App. 0721) (section 2.2(j)) (obligation
of Administrative Agent includes “funding and managing Reserve Accounts”).
180 TF-PA-672268, Memo from Ken Rees to Think Finance Board Members, June 18, 2013, at 2

(App. 2700); see also Nguyen Dep. 259:23-260:12 (App. 0523).


                                              43

UNSEALED
named “Intercept.” Intercept produced a May 5, 2011 application for service by Plain

Green, LLC, which states that First Bank of Delaware is currently processing payments

but that the bank “has decided to cease ACH processing altogether.”181 A notation on

the first page of the application states “TF will provide guarantee.”182

       123.   TF did, in fact, provide Intercept with an unlimited guaranty of all

amounts due to Intercept in connection with the payment processing services it

provided the three tribal lending enterprises. 183

       124.   A consultant charged with analyzing TF’s lending operation for VPC

wrote, “My understanding from our conversation with Think resulted in a reasonable

level of comfort that Intercept was completely at the direction of Think, and it is

unlikely that they would do anything adverse to Think/VPC interests.” 184




181 INTERCEPT00001, Plain Green ACH Application to Intercept, May 5, 2011, at 2 (App. 2923).
182 Id. at 1 (App. 2922); see also Intercept_PA-Think-01-0001, 5-Star Risk Level Rating for
Mobiloans, LLC, September 21, 2011 (App. 2915) (noting that Intercept’s assessment of financial
capacity “was based on financials of Think Finance”); Intercept_PA-Think-01-00160, 5-Star Risk
Level Rating for Great Plains, LLC, June 29, 2012 (App. 2915-1) (assigning highest financial
rating, noting that “customer is part of ThinkCash/ThinkFinance family of companies”).
183 INTERCEPT000035, Commercial Guaranty (Plain Green), May 12, 2011 (App. 29354);

Intercept_PA-Think-01-00163, Commercial Guaranty (Great Plains), June 24, 2011 (App. 2919);
Intercept_PA-Think-01-00075, Commercial Guaranty (Mobiloans), September 20, 2011 (App.
2916).
184 GPLP00227447, Email from Christopher Haney (Duff & Phelps) to Tom Welch, October 9,

2012 (App. 3037).


                                              44

UNSEALED
        125.     Up until February 2013, Intercept handled the payment processing for

both TF’s “direct” product, PayDay One, and for the three tribal lending products. 185

Intercept used First Premier Bank for processing PayDay One ACH transactions, and

Bay Cities Bank for the three tribal products. 186

        126.     Intercept ceased processing payments when the bank it was using to

originate ACH transactions (the Originating Depository Financial Institution or

“ODFI”) for the TF products ceased allowing Intercept access to the ACH network.187

The same thing happened with subsequent payment processors that Think found and

then lost. 188

        127.     In 2013 there was a federal regulatory initiative called Operation

Chokepoint that put pressure on banks doing ACH processing for the high-rate lending

industry. 189 During this period, it was the “number one priority” of TF’s CFO Lutes to

talk with potential ACH processors and ODFIs, an effort concerning which he gave

Defendant Rees “frequent updates.” 190




185 TF-PA-237167, ACH Processor Change Timeline Spreadsheet and Cover Email, June 5, 2014
(App. 2201).
186 Id.

187 TF-PA-297015, Email from Chris Lutes to Thomas Welch, August 14, 2013 (App. 2223)

(relevant information contained in Mr. Lutes’s inline responses to Mr. Welch’s initial email at
App. 2223-2224).
188 Id.

189 Lutes Dep. 209:20-210:7 (App. 0220).

190 Id. at 224:9-22 (App. 0223).




                                               45

UNSEALED
       128.   When Lutes reported to Rees in a June, 2013 email that the ACH providers

and banks wanted to contract directly with TF rather than the tribal entities, Rees

expressed concern that: “If we have to process for the tribe will the customer know the

payment is for the tribal loan or will it say think finance?” 191 Lutes responded as

follows:

       Customer will not know. Money is still coming from the tribe and the
       descriptor on the customer’s bank statement won’t change (will say Plain
       Green, Great Plains, etc). ACH providers and banks just don’t like all the
       tribal court, sovereign immunity stuff in the agreements that the tribes
       insert in and would rather just deal with us. 192

Rees responded, “Perfect.” 193

       129.   Starting in September 2013, TF used a Canadian payment processor

named              , which used the Bank of Montreal as its ODFI. 194 The agreement

with              was directly with TF, not with the tribal lending entities. 195

       130.   Another subsequent ACH processor,                                , contracted

directly with TF in March 2014. 196 Defendant Rees signed the agreement with

on behalf of TC Decision Sciences. 197



191 TF-PA-347438, Emails between Ken Rees and Chris Lutes, June 15, 2013 (App. 2273).
192 Id.
193 Id.

194 TF-PA-237167, ACH Processor Change Timeline Spreadsheet and Cover Email, June 5, 2014

(App. 2201).
195 TF-PA-244562, Service Agreement between            and TF, September 1, 2013 (App.
2202).
196 TF-PA-178453, ACH Processing Service Agreement, March 20, 2014 (App. 2151).

197 TF-PA-178453, ACH Processing Service Agreement, March 20, 2014, at 11 (App. 2161).


                                             46

UNSEALED
       131.   On October 2, 2017, Intercept pleaded guilty in this Court to operating an

illegal money transmittal business, in violation of 18 U.S.C. § 1960, from May 2008 to

August 2013, regarding “processing payments for payday loan companies to and from

borrowers who resided in jurisdictions that had laws effectively prohibiting payday

lending.” Intercept Corporation’s Supplemental Sentencing Memorandum, November

13, 2018, Doc. 35, Case 2:17-cr-00491-ER (E.D. Pa.).

       132.   The Intercept plea was part of a larger RICO prosecution that focused on

the online payday lending empire of Charles Hallinan, who, the Government alleged,

used “sham business agreements with federally-recognized Indian tribes” to create a

“sovereign” front for his business in an effort to avoid state usury laws. 198 Hallinan was

convicted on multiple counts and sentenced to 14 years.199

       133.   One of the Government’s witnesses against Hallinan was, Adrian Rubin,

another online lender who used arrangements with Native American tribes to evade

state law and was sentenced to 37 months imprisonment. 200


198 Superceding Indictment, U.S.A. v. Charles M. Hallinan, et al., No. 2:16-cr-00130-ER, Doc. 87
(Dec. 1, 2016), ¶¶ 20-21. Echoing the Commonwealth’s allegations in this case, the Government
further alleged that “the tribes did not provide the money advanced for the payday loans,
service the loans, collect on the loans, or incur any losses if the borrowers defaulted,” which
“functions were conducted solely by non-tribal payday lenders, such as defendant CHARLES
M. HALLINAN and the Hallinan Payday Loan Companies. The tribes’ sole function was to act
as false fronts for the Hallinan Payday Loan Companies and assert “sovereign immunity”
whenever necessary to evade the laws of the Prohibited Payday Lending States and the
Regulated Payday Lending States.” Id.
199 Judgment in a Criminal Case, No. 2:16-cr-00130-ER, Doc. 87 (July 6, 2018).

200 U.S.A. v. Adrian Rubin, No. 2:15-cr-00238-ER (E.D.Pa.).




                                               47

UNSEALED
       134.    Claudia Callaway, the attorney who provided the regulatory advice

underlying both TF and CashCall’s tribal lending enterprises, also, at some time,

provided regulatory advice to Hallinan and Rubin regarding their “bank model”

payday lending businesses. 201

       135.    Another important set of vendor relationships concerned the call centers

in Pennsylvania, New York, Utah, South Carolina, and Mexico that handled customer

service and collection calls for the tribal lending enterprises. 202 Included among these

outsourced vendors was a Pennsylvania company named MetaSource, that handled

customer service calls with Plain Green and Great Plains Lending customers, and a

New York company named CMS that handled customer service calls for MobiLoans

and collections for all three tribal products. 203




201 Deposition of Claudia Callaway (“Callaway Dep.”) 26:17-29:6 (App. 0625-04 – 0625-05)
(represented Hallinan’s “bank model” payday lending “service provider”); 65:17-82:18 (Rubin)
(App. 0625-06 – 0625-10).
202 See, e.g., Harvison Dep. 256:1-257:12; 232:6-233:21 (App. 0442-0443, 0440-0441); Deposition of

Neal Humphrey 34:24-35:25 (“Humphrey Dep.) (App. 0527); Exhibit P-153, TF-PA-014425, Map
of Call Centers and Table Detailing Serviced Products, July 31, 2012 (App. 1365-1366); TF-PA-
400620, Email from Jason Harvison to VPC, July 31, 2012 (App. 2299) (email to which call center
map was attached). For a complete list of the call center vendors, by date and tribal entity, see
Defendant Think Finance’s Response to Interrogatory No. 13 (App. 0007-0009).
203 TF-PA-400620 at TF-PA-400622, Email from April Sealy to Thomas Welch, July 23, 2012 (App.

2301).


                                                48

UNSEALED
         136.   TF provided guarantees to both MetaSource and CMS on behalf of the

tribal lending entities, 204 and it managed the flow of work to these outside vendors. 205

         137.   There were also call centers on the tribal lands associated with the three

products that handled some of the volume of customer service calls. 206

      F. The Purported Non-Applicability of State and Federal Law Disclosed in the
         Loan Agreements

         138.   The loan agreements that consumers entered into electronically on the

tribal entity websites were form agreements that had the same language across states. 207

This was in contrast to the direct lending products, where the loan agreements had to

conform to the law of the particular state. 208

         139.   The initial disclosures in the installment loan agreements offered by Plain

Green and Great Plains during the time period relevant to this action specify that tribal

law applies and expressly disclaim the application of state and federal law:




204 GPLP00050534, MetaSource Guaranty Agreement (Plain Green), November 9, 2012 (App.
2982); TF-PA-381374, MetaSource Guaranty Agreement (Great Plains), November 9, 2012 (App.
2276); TF-PA-398175, CMS Guaranty Agreement (Mobiloans) (App. 2290); see also Harvison
Dep. 188:4-14 (App. 0437) (confirming that “during the early days,” TF guaranteed payments
owed by the tribal lending entities to these vendors “to get the partners comfortable with
signing a contract with a tribal entity”).
205 Smith Dep. 252:15-255:5 (App. 0570-0571) (TF Compliance head, testifying that, of September

2014, all of the collections calls were being done by outside vendors and that a TF group headed
by Gio Rodriguez was monitoring the work of these agencies).
206 Exhibit P-153, TF-PA-014425, Map of Call Centers and Table Detailing Serviced Products,

July 31, 2012 (App. 1365-1366).
207 Cutrona Dep. 31:3-32:5 (App. 0530-2).

208 Smith Dep. 23:19-24:5 (App. 0556).




                                               49

UNSEALED
       Plain Green
       This Loan Agreement (the “Agreement”) is subject solely to the
       exclusive laws and jurisdiction of the Chippewa Cree Tribe of the
       Rocky Boy’s Indian Reservation, Montana (“Chippewa Cree”). In this
       Agreement, ‘you’ and ‘your’ refer to the Borrower Identified above. ‘We’,
       ‘us’, ‘our’, and ‘Lender’ refer to Plain Green, LLC, a lender authorized by
       the laws of the Chippewa Cree. ‘Loan’ means this consumer installment
       loan. By executing this Agreement, you hereby acknowledge and consent
       to be bound to the terms of this Agreement, consent to the sole subject
       matter and personal jurisdiction of the Chippewa Cree Tribal Court, and
       further agree that no state or federal law or regulation shall apply to this
       Agreement, its enforcement or interpretation. 209

       Great Plains
       This Loan Agreement (the “Agreement”) is subject solely to the
       exclusive laws and jurisdiction of the Otoe-Missouria Tribe of Indians,
       a federally recognized Indian Tribe. In this Agreement, ‘you’ and ‘your’
       refer to the Borrower Identified above. ‘We’, ‘us’, ‘our’, and ‘Lender’ refer
       to Great Plains Lending, LLC, a lender authorized by the laws of the
       Otoe-Missouria Tribe. ‘Loan’ means this consumer installment loan. By
       executing this Agreement, you hereby acknowledge and consent to be
       bound to the terms of this Agreement, consent to the sole subject matter
       and personal jurisdiction of the Otoe-Missouria Tribe of Indians Tribal
       Court, and further agree that no state or federal law or regulation shall
       apply to this Agreement, its enforcement or interpretation. 210

       140.   In both the Plain Green and Mobiloans consumer loan contracts, a

“Governing Law” clause was present for the entire period of the complaint that

expressly disclaims the application of all state law as follows:

       Plain Green
       GOVERNING LAW. This Agreement and the Agreement to Arbitrate are
       governed by the Indian Commerce Clause of the Constitution of the

209 PAOAG-0001808, Plain Green Loan Agreement, November 7, 2011 (App. 2947); see also
GPLP00005917, Plain Green Loan Agreement, May 12, 2013 (App. 2968).
210 PAOAG-0001766, Great Plains Loan Agreement. October 9, 2011 (App. 2937); PAOAG-

0002977, Great Plains Loan Agreement, August 8, 2013 (App. 2956).


                                             50

UNSEALED
       United States of America and the laws of the Chippewa Cree Tribe. We do
       not have a presence in Montana or any other state of the United States of
       America. Neither this Agreement nor the Lender is subject to the laws of
       any state of the United States.211

       Mobiloans
       GOVERNING LAW. This Agreement is governed by the laws of the
       Tunica-Biloxi Tribe of Louisiana, the Indian Commerce Clause of the
       United States Constitution and other applicable federal law. We do not
       have a presence in Louisiana or any other State of the United States of
       America. Neither this Agreement nor the Lender is subject to the laws of
       any State of the United States.212

       141.   As of 2013, this same “Governing Law” provision was included in the

Great Plains loan agreement:

       Great Plains
       GOVERNING LAW. This Agreement and the Agreement to Arbitrate are
       governed by the Indian Commerce Clause of the Constitution of the
       United States of America and the laws of the Otoe-Missouria Tribe of
       Indians. We do not have a presence in Oklahoma or any other state of the
       United states of America. Neither this Agreement nor the Lender is
       subject to the laws of any state of the United States. 213




211 PAOAG-0001808, Plain Green Loan Agreement, November 7, 2011 (App. 2950-2951);
GPLP00005917, Plain Green Loan Agreement, May 12, 2013 (App. 2975).
212 TF-PA-212895, Mobiloans Credit Agreement, July 5, 2012 (App. 2195); TF-PA-567143,

Mobiloans Credit Agreement, June 5, 2013 (App. 2532). The original Mobiloans credit document
had a single Governing Law provision that included both the Agreement and Agreement to
Arbitrate, where the later versions had a distinct Governing Law provision for each element. See
TF-PA-212882, Mobiloans Credit Agreement, September 26, 2011 (App. 2175) (“This Agreement
and the Agreement to Arbitrate are governed. . .”).
213 PAOAG-0002977, Great Plains Loan Agreement, August 8, 2013 (App. 2961).




                                              51

UNSEALED
       142.   Sometime in early 2013, the final acknowledgments of both the Plain

Green and Great Plains agreements were also amended to include a provision

reiterating that tribal law applied to the exclusion of state law.

       Plain Green
       I understand, acknowledge and agree that Plain Green, LLC is a tribal
       lending entity wholly owned by Chippewa Cree Tribe of Rocky Boy’s
       Indian Reservation, a federally recognized tribe. I further understand,
       acknowledge and agree that this loan is governed by the laws of the
       Chippewa Cree Tribe and is not subject to the provisions or protections of
       the laws of my home state or any other state. 214

       Great Plains
       I understand, acknowledge and agree that Great Plains Lending, LLC is a
       tribal lending entity wholly owned by Otoe-Missouria Tribe of Indians, a
       federally recognized tribe. I further understand, acknowledge and agree
       that this loan is governed by the laws of the Otoe-Missouria Tribe of
       Indians and is not subject to the provisions or protections of the laws of
       my home state or any other state. 215

       143.   All these agreements contained “transfer of rights” clauses that maintain

that choice of law and venue would remain exclusively tribal even if the participation

interests would be transferred to GPLS:

       Plain Green
       Transfer of Rights and Maintenance of Register: . . . Regardless of any
       transfer, this Agreement shall remain exclusively subject to the laws and
       courts of the Chippewa-Cree Tribe. 216

       Great Plains
       Transfer of Rights and Maintenance of Register: . . . Regardless of any

214 GPLP00005917, Plain Green Loan Agreement, May 12, 2013 (App. 2976).
215 PAOAG-0002977, Great Plains Loan Agreement, August 8, 2013 (App. 2962).
216 PAOAG-0001808, Plain Green Loan Agreement, November 7, 2011 (App. 2949);

GPLP00005917, Plain Green Loan Agreement, May 12, 2013 (App. 2972).


                                             52

UNSEALED
       transfer, this Agreement shall remain exclusively subject to the laws and
       courts of the Otoe-Missouria Tribe of Indians. 217

       Mobiloans
       TRANSFER OF RIGHTS . . . Regardless of any transfer, this Agreement
       shall remain exclusively subject to the laws and courts of the Tribe. As an
       integral component of accepting this Agreement, you irrevocably consent
       to the jurisdiction of the Tribal courts for the purposes of this
       Agreement. 218

       144.   All these agreements contain arbitration provisions with several

references to the exclusive applicability of tribal law and jurisdiction including the

agreement to arbitrate clause, the right to opt out clause, and the applicable law and

judicial review clause:

       Plain Green
       Agreement to Arbitrate: You agree that any dispute (defined below) will
       be resolved by arbitration in accordance with Chippewa Cree tribal law.

       Right to Opt Out: . . . In the event you opt out of this agreement to
       arbitrate, any disputes hereunder shall nonetheless be governed under the
       laws of the Chippewa-Cree Tribe and must be brought within the court
       system thereof.

       Applicable Law and Judicial Review: THIS AGREEMENT TO
       ARBITRATE IS MADE PURSUANT TO A TRANSACTION INVOLVING
       THE INDIAN COMMERCE CLAUSE OF THE CONSTITUTION OF THE
       UNITED STATES OF AMERICA, AND SHALL BE GOVERNED BY THE
       LAW OF THE CHIPPEWA-CREE TRIBE. The arbitrator will apply the
       laws of the Chippewa Cree Tribe and the terms of this Agreement,


217 PAOAG-0001766, Great Plains Loan Agreement, October 9, 2011 (App. 2942); PAOAG-
0002977, Great Plains Loan Agreement, August 8, 2013 (App. 2959-2960).
218 TF-PA-212895, Mobiloans Credit Agreement, July 5, 2012 (App. 2191-2192); TF-PA-567143,

Mobiloans Credit Agreement, June 5, 2013 (App. 2529); see also TF-PA-212882, Mobiloans Loan
Agreement, September 26, 2011 (App. 2172-2173) (reading “. . . the laws and courts of the
Tunica-Biloxi Tribe of Louisiana . . .”).


                                             53

UNSEALED
       including the Agreement to Arbitrate. . . . The arbitrator will make written
       findings and the arbitrator’s award may be filed with the tribal court. The
       arbitration award . . . may be set aside by the tribal court upon judicial
       review. 219

       Great Plains
       Agreement to Arbitrate: You agree that any dispute (defined below) will
       be resolved by arbitration in accordance with the law of the Otoe-
       Missouria Tribe of Indians.”

       Right to Opt Out: . . . In the event you opt out of this agreement to
       arbitrate, any disputes hereunder shall nonetheless be governed under the
       laws of the Otoe-Missouria Tribe of Indians and must be brought within
       the court system thereof.”

       Applicable Law and Judicial Review: THIS AGREEMENT TO
       ARBITRATE IS MADE PURSUANT TO A TRANSACTION INVOLVING
       THE INDIAN COMMERCE CLAUSE OF THE CONSTITUTION OF THE
       UNITED STATES OF AMERICA, AND SHALL BE GOVERNED BY THE
       LAW OF THE OTO-MISSOURIA TRIBE OF INDIANS. The arbitrator will
       apply the laws of the Otoe-Missouria Tribe of Indians and the terms of
       this Agreement, including the Agreement to Arbitrate. . . . The arbitrator
       will make written findings and the arbitrator’s award may be filed with
       the tribal court. The arbitration award . . . may be set aside by the tribal
       court upon judicial review. 220

       Mobiloans
       Agreement to Arbitrate. You agree that any Dispute (defined below) will
       be resolved by arbitration in accordance with Tribal Law.

       DISPUTE RESOLUTION . . . IN THE EVENT YOU OPT OUT OF THIS
       AGREEMENT TO ARBITRATE, ANY DISPUTES HEREUNDER SHALL
       NONETHELESS BE GOVERNED UNDER THE LAWS OF THE TUNICA-

219 PAOAG-0001808, Plain Green Loan Agreement, November 7, 2011 (App. 2950);
GPLP00005917, Plain Green Loan Agreement, May 12, 2013 (App. 2973-2975).
220 PAOAG-0002977, Great Plains Loan Agreement, August 8, 2013 (App. 2960-2961). The

“Applicable Law and Judicial Review” clause was added to the Great Plains arbitration section
sometime in 2013. See PAOAG-0001766, Great Plains Loan Agreement, October 9, 2011 (App.
2941-2942).



                                              54

UNSEALED
       BILOXI TRIBE OF LOUISIANA AND MUST BE BROUGHT WITHIN
       THE COURT SYSTEM THEREOF, TO WHOSE JURISDICTION YOU
       IRREVOCABLY CONSENT FOR THE PURPOSES OF THIS
       AGREEMENT.

       CHOICE OF ARBITER . . . Any arbitration under this Agreement may be
       conducted either on Tribal land or within thirty miles of your residence, at
       your choice, provided that this accommodation for you shall not be
       construed in any way (a) as a relinquishment or waiver of the Tribe’s
       sovereign status or immunity, or (b) to allow for the application of any
       law other than Tribal Law.

       WAIVER OF JURY TRIAL AND WAIVER OF ABILITY TO
       PARTICIPATE IN CLASS ACTION. The arbitrator has the ability to
       award all remedies available under the laws of the Tunica-Biloxi Tribe of
       Louisiana, whether at law or in equity, to the prevailing party, except that
       the parties agree that the arbitrator has no authority to conduct class-wide
       proceedings and will be restricted to resolving the individual Disputes
       between the parties. The validity, effect, and enforceability of this waiver
       of class action lawsuit and class-wide arbitration is to be determined
       solely by a court of competent jurisdiction of the Tunica-Biloxi Tribe of
       Louisiana, and not by the arbitrator. If the court refuses to enforce the
       class wide arbitration waiver, or if the arbitrator fails or refuses to enforce
       the waiver of class-wide arbitration, the parties agree that the Dispute will
       proceed in Tribal court and will be decided by a Tribal court judge, sitting
       without a jury, under applicable court rules and procedures and may be
       enforced by such court through any measures or reciprocity provisions
       available. As an integral component of accepting this Agreement, you
       irrevocably consent to the jurisdiction of the Tribal courts for purposes of
       this Agreement.

       JUDICIAL REVIEW The arbitrator will apply the laws of the Tunica-
       Biloxi Tribe of Louisiana and the terms of this Agreement, including the
       Agreement to Arbitrate. . . The arbitration award . . . may be set aside by
       the Tribal court upon judicial review. 221



  TF-PA-212895, Mobiloans Credit Agreement, July 5, 2012 (App. 2192-2195); TF-PA-567143,
221

Mobiloans Credit Agreement, June 5, 2013 (App. 2530-2532); see also TF-PA-212882, Mobiloans
Loan Agreement, September 26, 2011 (App. 2173-2175) (reading “. . . the laws and courts of the
Tunica-Biloxi Tribe of Louisiana . . .”).
                                              55

UNSEALED
             GOVERNING LAW. This Arbitration Agreement is governed by the laws
             of the Tunica-Biloxi Tribe of Louisiana, the Indian Commerce Clause of
             the United States Constitution, the Federal Arbitration Act (“FAA”) and
             the decisions of the United States Supreme Court interpreting the FAA,
             and any other applicable federal law. . . . Neither this agreement nor the
             lender is subject to the laws of any State of the United States. 222

II.      Under Defendant Rees’ Direction, Think Finance Operated the “Tribal” Lending
         Enterprises, Received Most of the Revenues Generated by Them, and Assumed
         Virtually All of the Economic Risk

         A. TF Conducted All the Marketing Activity for the Enterprises

             145.    TF employed multiple marketing channels to generate loan applications

   for the tribal lending operations, including direct mail offers, search-engine ads, and

      lead generation. 223 TF defined each of these different channels in its interrogatory

      answers. 224




   222TF-PA-212895, Mobiloans Credit Agreement, July 5, 2012 (App. 2195); TF-PA-567143,
  Mobiloans Credit Agreement, June 5, 2013 (App. 2531-2532); see also TF-PA-212882, Mobiloans
  Credit Agreement. September 26, 2011 (App. 2175) (using a single governing law clause to cover
  both the agreement and the agreement to arbitrate).
  223 Exhibit P-274, TF-PA- 683403, Think Finance Business Plan, April 2013, at 9 (App. 1481) (Rees

  authored description of the different marketing channels used by TF); Exhibit P-119, TF-PA-
  670174, Tribal Lending Update, April 15, 2011, at 66 (App. 1091); Harvison Dep. 103:16-105:3
  (App. 0426-0427) (explaining differences between affiliate, paid search, direct mail and lead
  generation).
  224 See Think Finance Defendants’ Response to Plaintiff’s First Set of Interrogatories, No. 16,

  March 17, 2017 (App. 0012-0015) (Direct Marketing=providing potential customers with either
  pre-qualified offers or invitations to apply; Lead Generation=purchasing leads from third-party
  websites based on pre-set criteria and prices; Affiliate=paying third-party sites to direct
  potential customers to the tribal lending websites via banner ads or text links; Search Engine
  Marketing=ads that appear alongside the search results yielded by a search engine).


                                                   56

   UNSEALED
       146.    Through TF’s simultaneous management of the marketing for all the tribal

products, it was able to assign a particular marketing channel to one or more of the

tribal lending websites. 225

       147.    At the same time, TF was also managing marketing campaigns for its

direct loan products. For example, this provided TF with the opportunity in states

where both Rise and the tribal products were offered to favor Rise in the routing of new

customer business. 226

       148.    By directing the marketing for all the products, TF was able to develop

each product for distinctive submarkets. For example, in the case of Great Plains

Lending (“GPL”), which charged a higher interest rate than Plain Green for the

installment loans offered on that site, TF branded GPL as the product “for those that

needed a ‘Second Chance’ for a loan.” 227

       149.    The role of the tribal lending entities was to approve marketing

campaigns devised by TF. 228


225 Exhibit P-119, TF-PA-670174, Tribal Lending Update, April 15, 2011, at 66 (App. 1091)
(Multiple Sites = Differentiation”).
226 Nguyen Dep. 141:1-25 (App. 0515) (discussing Exhibit P-179, TF-PA-521098, Tribal Vision

and Roadmap Exec Offsite Slides and Cover Email, July 2013, at 9 (App. 1388)).
227 Nguyen Dep. 162:20-165:22 (App. 0520-0521) (discussing Exhibit P-179, TF-PA-521098, Tribal

Vision and Roadmap Exec Offsite Slides and Cover Email, July 2013, at 12 (App. 1391)); see also
Rees Dep. 132:17-22 (App. 0053); Exhibit P-119, TF-PA-670174, Tribal Lending Update, April 15,
2011, at 66 (App. 1091) (slide indicating differentiation of tribal websites by marketing channel
and product types).
228 Deposition of Bobbi Jo Favel 23:7-21 (“Favel Dep.”) (App. 0405); Bankruptcy Deposition of

Billi Ann Raining Bird 101:5-11 (“Raining Bird Bankr. Dep.”) (App. 0621).


                                               57

UNSEALED
      B. TF’s Technology Platform Performed the Loan Approvals

         150.   TF used the same “legacy” technology platform to power its earlier

payday lending program, as well as all of its installment loan programs, including Plain

Green, Great Plains Lending, and its direct product, Rise. 229 The MobiLoans line-of-

credit program was powered by a different platform called “CoreCard.” 230

         151.   The “risk and analytics” component of the two platforms, meaning the

technology that evaluated loan applications and rendered a decision, was the same

across all products, direct and indirect. 231

         152.   In making its original decision in 2010 to invest in TF’s “indirect,”

ThinkCash program, VPC observed that TF’s “approval process is fully automated and

gives the customer a loan decision within seconds.” 232

         153.   In 2014, during the spinoff of Elevate Credit, TF described its technology

platform as follows:

         The loan management software used…is an internally developed loan
         software system. … [TF’s] employees link multiple functions to… the
         softwares to make them fully operational according to [TF’s] needs. For
         example, the softwares are linked to (i) the product’s website to draw
         necessary information, (ii) the risk analytics software for the approval or
         rejection of applicants, (iii) the ACH provider network to facilitate loan




229 Rees Dep. 130:22-132:12 (App. 0053).
230 Id. 130:17-21 (App. 0053); Smith Dep. 175:18-176:5 (App. 0569)
231 Rees Dep. 132:9-12 (App. 0053).

232 Exhibit P-305, GPLP00448749 at GPLP00448752, VPC ICM, July 28, 2010, at 9 (App. 1549).




                                                58

UNSEALED
       disbursement and loan repayment, and (iv) the credit bureaus to enable
       reporting of a customer’s loan status. 233

       154.    This TF software is what performed all of the customer loan approvals, 234

which would include all approvals of the loans made to Pennsylvania consumers.

       155.    The lending operations, including automatic approvals, were essentially

the same for all three of TF’s tribal entities. 235

       156.    TF explained this similarity as follows:

       …each of these products rely on substantially the same management and
       operational activities, know-how, and experience and the conduct of the
       activities associated with each of the products has been performed by
       officers, management and employees who are either the same persons or
       persons with substantially the same skill sets. 236

       157.    VPC, for its part, described the loan approval process as follows to a

potential outside investor in the tribal lending program:

       While the tribes are technically approving each loan, Think owns and
       licenses their underwriting technology to them and Think ultimately
       decides at what risk levels they are willing to allow. Driver here for the
       tribe to abide by Thinks’ risk guidance is that technically Think could
       decide that a group of riskier loans were made to customers and Think
       could ultimately refuse to purchase the participations. This has never




233 TF-PA-735160, Think Finance, Inc., KPMG Opinion on the U.S. Federal Tax Consequences of
the Spin-Off of Elevate Credit, Inc., May 1, 2014, at 13 (App. 2777).
234 Callnin Dep. 28:3-7 (App. 0448) (regarding TC Decision Sciences approving all loans).

235 See Exhibit P-157, TF-PA-454508, Email from Linda Rogenski to Nina Vitagliano, October 21,

2014 (App. 1367) (“The Marketing, Licensing and Participation Agreements are generally the
same across the tribes.”).
236 TF-PA-735160, Think Finance, Inc., KPMG Opinion on the U.S. Federal Tax Consequences of

the Spin-Off of Elevate Credit, Inc., May 1, 2014, at 45-46 (App. 2809-2810).


                                                 59

UNSEALED
         happened as the Tribe always looks to Think for managing the
         appropriate underwriting levels/borrower risk. 237

         158.   The tribal entities were not permitted to see the proprietary risk scores

assigned by the TF loan management software to customer applications, which

determined whether an application was approved or rejected. 238

         159.   Despite the fact that automated loan approvals were being performed by

the TF technology platform, TF created computer interfaces with the tribal entities that,

on a daily basis, would list the customers approved by the system. The purpose of this

interface was to give the tribal entities the opportunity to try to block the funding of a

particular loan if they wanted to, but in the case of Mobiloans this interface did not

work, and in the case of Plain Green the tribal entity employees were not performing

this function. 239 Whether or not the interface worked or was used, absent some

affirmative act by someone at the tribal level to stop an approved loan from being

funded, the loan would be funded by the TF system. 240

      C. TF’s Role in the Funding of the Loans

         160.   As described above, through the Participation Agreements that GPLS had

with each of the tribal lending entities, the GPLS Fund owned 99% of the value of all the

loans originated by those entities. TF was itself required by VPC to hold a substantial


237 GPLP00542710, Email of Thomas Welch, August 2012. (App. 3043-3044).
238 Deposition of Kim Palermo by the Consumer Financial Protection Bureau, Vol. 1, April 7,
2016, 161:15-162:10 (“Palermo Dep.”) (App. 0625).
239 Smith Dep. 146:12-176:9 (App. 0562-0569).

240 Id. 150:15-151:9 (App. 0563).


                                              60

UNSEALED
portion of the investment shares in GPLS. Under the terms of the Guaranty and Security

Agreements, both initially and as they were amended and revised over the course of the

scheme, TF was obligated to commit 15% to 25% of GPLS’s capital, in the form of shares

in GPLS, as pledged collateral for VPC’s investment. 241

       161.    Pursuant to these terms, from the formation of GPLS up until the present

action, TF owned between 19% and 28% of the shares in GPLS, with an investment

value ranging from $16 million to $76 million when GPLS was at its peak, meaning that

TF funded that portion of the loans made in the name of the tribal entities. 242

       162.    Even though TF owned 19-28% of the shares in GPLS, the entire GPLS

portfolio, representing 99% of all of the “tribal” loan balances, was reported by TF as a

corporate asset on its audited consolidated financial. 243 This was in accordance with

Generally Accepted Accounting Principles (“GAAP”) that required TF to classify GPLS

as a “variable interest entity” of TF because TF “has both (1) the power to direct the




241 See, e.g., TF-PA-000119, Amended and Restated Guaranty and Security Agreement, March 18,
2011, at 14-15, 35, 8 (App. 1807-1808, 1828, 1801) (reading ¶¶ 2. “Pledged Collateral”, 6(a)(v)(A).
“Covenants: Loan to Value Ratio”, and 1(eee). “Loan to Value Ratio” to obligate TF to maintain
a commitment of 25% of capital); GPLP00215765, Second Amended and Restated Guaranty and
Security Agreement, July 31, 2012, at 18, 29, 9 (App. 3008, 3019, 2999) (reading ¶¶ 2. “Pledged
Collateral”, 6(a)(v)(A). “Covenants: Loan to Value Ratio”, and 1(jjj). “Loan to Value Ratio” to
obligate TF to maintain a commitment of 15% of capital).
242 Based on figures calculated from P-303, GPLP00223298, GPLS Share Register, March 11, 2016

(App. 1509-1513).
243 TF-PA-414604, Consolidated Financial Statements and Report of Independent Certified

Public Accountants: Think Finance, Inc. and Subsidiaries, December 31, 2013 and 2012, at 18 n.5
(App. 2335).


                                                61

UNSEALED
activities of [the separate entity] that most significantly impact the entity’s economic

performance and (2) the obligation to absorb losses of the entity that could potentially

be significant to the . . . entity.” 244

        163.    Besides this described role in the funding of the 99% portion of the loans

originated by the tribal lending entities, TF also funded the 1% interest retained by Plain

Green, by way of the Credit Agreement (signed by Defendant Rees) that loaned Haynes

Investments $2 million in lending capital that Haynes, in turn, loaned to Plain Green. 245

        164.    Defendant Rees personally worked in concert with VPC to promote

investments in the GPLS fund. This included lining up a substantial investment from a

TF board member, 246 and traveling with the principals of VPC to a foreign country at

the end of 2012 to persuade the sovereign wealth fund of that country to invest. 247

Among the issues that this institutional investor raised for discussion at the meeting

was “the legal/regulatory issues related to high interest lending and the use of tribes.” 248

Rees brought with him a presentation he authored, entitled “Company Overview,”



244 Id. at 18 n.5 (App. 2335).
245 See supra at ¶¶ 97-98, 119.
246 TF-PA-641759, Emails between TF and VPC, August 10, 2012 (App. 2582-2583).

247 TF-PA-310806, Email thread from November 2012 between TF and VPC executives (App.

2228-2236). This discovery document has been redacted to conceal the name and identifying
details of the institutional investor. By redacting this information in this document, the
Commonwealth in no way waives any rights it may have to use this document in un-redacted
form in the future in the course of this litigation. The Commonwealth is prepared to provide the
Court with an un-redacted copy should the Court so desire.
248 Id. at TF-PA-310810 (App. 2232).




                                               62

UNSEALED
which, with regard to TF’s Plain Green, Great Plains Lending and MobiLoans products,

represented that the “Regulatory Model” for these products worked because: “Tribes

[are] allowed to export rates off reservation.” 249 He cited “[c]ase law from California and

Colorado Supreme courts [which] upheld sovereign right of ‘arm of the tribe’ to

conduct tribal lending businesses without state interference or regulation.” 250

      D. TF Administered All the Accounting and Cash Management, Including the
         Collections from Consumer Bank Accounts

         165.   Section 2.2 of the Administrative Agency Agreement between TC

Administrative Services (“TCAS”) and GPLS (which was signed on behalf of TCAS by

Defendant Rees) 251 lists the following among the services that TCAS would perform for

GPLS with regard to the three tribal lending enterprises:

            •   daily loan settlement reporting and accounting;

            •   disbursing funds for the purchase of the participation interests from a
                Purchasing Account it would adminster;

            •   depositing into a Collection Account it would administer the funds
                collected from consumer repayments on their loans;

            •   paying the Service Fee due to the tribal entities provided by the particular
                Participation Agreement;




249 TF-PA-677353, Company Overview Slides with Transmittal Email from Ken Rees, November
30, 2012, at 9 (App. 2739).
250 Id. at 17 (App. 2747).

251 Exhibit P-35, TF-PA-000241, Third Amended and Restated Administrative Agency

Agreement, October 4, 2011 (App. 0711).


                                              63

UNSEALED
           •    funding and managing the Reserve Accounts used to fund the initial
                advances to consumer borrowers;

           •    paying the interest due to the GPLS investors; and

           •    paying all expense reimbursements.

All of these duties were performed by the Finance Department of TF in Fort Worth. 252

       166.     TF personnel had authority to move money in and out of the tribal

entities’ bank accounts and the GPLS bank accounts. TF used the Wells Fargo “CEO”

tool in order to maintain access to Plain Green accounts. 253 Great Plains Lending and

MobiLoans, both provided TF with “view access” and “access to set up wires” for their

accounts. 254

       167.     TF’s control over the tribal entities’ bank accounts was explained by VPC

to an investor as follows: “For PG, the tribe cannot set up wires for that account . . . but

PG only has the ability to release wires. Further, in the event PG wasn’t willing to

release a wire Think set up, Think can go through a few administrative channels to




252 Callnin Dep. 137:3-142:9 (App. 0467-0468).
253 Rogenski Dep. 123:17-128:3 (App. 0490-0491); Exhibit P-32, “Commercial Electronic Office”
Portal of Wells Fargo, available at https://www.wellsfargo.com/com/ceo (App. 0706). As
Rogenski explained to VPC, when inquiring about the basis for TF’s control over Plain Green
accounts, “Since Think Finance is the administrator of the [Wells Fargo] CEO then we
ultimately have the ability to manage the access of the accounts.” GPLP00048680, Email from
Linda Rogenski to Thomas Welch, November 15, 2012, at GPLP00048680-81 (App. 2980-2981).
254 Rogenski Dep. 129:1-130:17 (App. 0492); see also Exhibit P-25, TF-PA-318531, Daily Cash

Instructions, May 21, 2012 (App. 0678-0686) (describing tribal and GPLS bank accounts that TF
personal monitored and executed wires to and form).


                                              64

UNSEALED
ultimately get the funds released w/o PG approval. For the other two tribes, Think is

actually the Admin on the accounts.” 255

       168.   Each of the tribal entities had one bank account out of which loans were

funded and a separate “collections” account. 256

       169.   To begin the process of funding new loans, TF would “determine [the]

necessary amount to be wired to [the] ACH Service Provider in order to maintain

minimum balance requirements (generally, the amount necessary needed to meet

minimum is the amount of principal dollars funded the prior day).” 257 TF would then

wire from the tribal funding accounts to the ACH processor the cash anticipated as

necessary to fund the next day loan approvals . 258

       170.   At the end of each day, after TF had approved the day’s portfolio of loans,

TF sent a data transmission to an account associated with each tribal entity at the ACH




255 GPLP00315783, Email from Thomas Welch to James Masciello, December 11, 2012 (App.
3041); see also Rogenski Dep. 133:9-17 (App. 0493) (noting that Plain Green allowed TF “to
release the wire without” their express approval).
256 Callnin Dep. 54:18-55:3 (App. 0451).

257 TF-PA-378980, Standard Operating Procedure #300-40 Daily Wire Transfers, March 21, 2012

(App. 2274) (Item 1.2); see also Callnin Dep. 119:7-12, 120:11-17 (App. 0462).
258 Callnin Dep. 56:3-14 (App. 0451); TF-PA-378980, Standard Operating Procedure #300-40 Daily

Wire Transfers, March 21, 2012 (App. 2274) (Item 1.3); see also Callnin Dep. 64:14-18 (App. 0453)
(confirming that TF had to “make sure that 100% of the loan fundings was in the hands of the
ACH provider”).


                                               65

UNSEALED
processor, in effect, instructing the payment processor to fund those loans in the

approved amounts to those customers’ bank accounts. 259

       171.   Correspondingly, every day, and for each tribal entity, TF sent a data

transmission to the ACH processor, indicating the payment amounts to be collected

from the consumers’ accounts. 260

       172.   After holding the payments collected from customer’s accounts for four

days, to ensure that the majority of any ACH returns were processed, the ACH

processor remitted the funds to the tribal entity’s collection account. 261

       173.   On a daily basis, TF transferred (a) from a GPLS account it administered

into the respective tribal funding account the amount needed to reflect the 99%

participation purchase 262 and (b) from the tribal collection accounts to the GPLS account

amounts sufficient to reflect the value of GPLS’ 99% participation interests in the loan




259 Callnin Dep. 56:3-57:12 (App. 0451-0452); see also Exhibit P-26, TF-PA-540675 at TF-PA-
540678, Discussion of Daily Cash Movement and Cover Email, November 19, 2012 (App. 0691-
0694) (diagramming and describing cash flows for funding and collections on loans).
260 Callnin Dep. 57:14-58:14 (App. 0452); see also Exhibit P-26, TF-PA-540675 at TF-PA-540678,

Discussion of Daily Cash Movement and Cover Email, November 19, 2012 (App. 0691-0694)
(diagramming and describing cash flows for funding and collections on loans).
261 Callnin Dep 56:3-58:22 (App. 0451-0452); see also Exhibit P-26, TF-PA-540675 at TF-PA-540678,

Discussion of Daily Cash Movement and Cover Email, November 19, 2012, at “Tab-1” (App.
0692) (“Intercept holds the collected funds for 4 days to ensure that the majority of returns are
processed.”).
262 Callnin Dep. 61:22-62:15 (App. 0453).




                                               66

UNSEALED
payments collected out of consumer bank accounts, effectively leaving only 1% of the

collections in the tribal accounts. 263

       174.    With regard to the wire transfers coming out of the tribal funding and

collection accounts,TF asked the tribal entities to approve these transfers, consistent

with a TF-drafted Standard Operating Procedures. However, if the tribal entity did not

provide approval in time, TF had authority to independently process the wire transfer

to GPLS. 264

       175.    A daily cash activity report prepared by the TF Finance Department

regarding each of the tribal lending enterprises was sent to Defendant Rees. 265

       176.    Pursuant to the Participation Agreements’ terms, GPLS agreed to

reimburse the tribal entities for all reasonable out-of-pocket expenses, including the

various TF service fees. 266



263 Callnin Dep. 57:14-58:22 (App. 0452); 136:7-25 (App. 0466).
264 TF-PA-378980, Standard Operating Procedure #300-40 Daily Wire Transfers, March 21, 2012
(App. 2274-2275) (Item 2.9) (“…so long as such wire transfers are in the ordinary course of
business, and consistent with past practices…”); see also Callnin Dep. 173:9-174:11, 182:20-186:18
(App. 0476, 0478-0479) (discussing Exhibit P-38, TF-PA-096707, Draft SOP and Email Thread,
January 30, 2015 (App. 0747) regarding revisions to SOP and applicability to other tribes).
265 Callnin Dep. 133:3-16 (App. 0466); Exhibit P-34, TF-PA-684666, Email from Amy Nay to Ken

Rees, October 4, 2013 (App. 0708) (example of daily cash reporting email discussed at Callnin
Dep. 133:3-16 (App. 0466)).
266 See, e.g., Exhibit P-131, TF-PA-000039, Participation Agreement (Plain Green), March 18, 2011,

at 10 (App. 1201) (“…including, but not limited to, expenses arising under the Credit
Agreement, Marketing Agreement and License Agreement, legal and due diligence costs, direct
marketing expenses, licensing expenses, actual NSF charges, service fees, credit scoring costs,
identity verification costs, Teletrack fees, trademark and URL fees, and other related expenses
incurred by PGI [Plain Green].”).


                                                67

UNSEALED
         177.   On a monthly basis, employees in the TF Finance Department

simultaneously prepared invoices from the TF entities (Tailwind and TC Decision

Sciences) to the tribes related to marketing, licensing, and servicing fees along with

corresponding invoices from the tribes to GPLS seeking reimbursement in the same

amounts. 267 TF employees then prepared all the wire transfers necessary to pay the

offsetting invoices, including wires from the tribal accounts to TF and wires from GPLS

to the tribal accounts. 268 As confirmed by the accounting operations controller for TF,269

the effect of these offsetting invoices and wire transfers was that “in the end, the tribe

wasn’t actually paying anything; it was GPLS that was paying it.” 270

      E. TF Decided in Which States the Enterprises Would Operate, Based on a State-
         by-State Evaluation of the Risk of Enforcement Action

         178.   Prior to the tribal lending period, when TF was still using First Bank of

Delaware as the originator of its installment loan product, TF and FBD collectively

decided in which states to operate the program based on a state-by-state analysis

conducted by their respective attorneys.271




267 Callnin Dep. 76:16-88:21-13 (App. 0456-0459); see also Rogenski Dep. 243:8-244:7 (App. 0495);
Exhibit P-27, TF-PA-325814, Email from Linda Rogenski to Matthew Govek, September 10, 2012
(App. 0695) (sending both sets of invoices to the tribe “just for your information as we will do
all the cash transfers concerning the invoices.”).
268 Callnin Dep. 88:11-90:25 (App. 0459-0460).

269 Id. at 10:1-5 (App. 0447).

270 Id. at 154:23-155:1 (App. 0471).

271 Cutrona Dep. 151:2-154:16 (App. 0543-0544).




                                               68

UNSEALED
        179.    TF was aware that the Attorney General of West Virginia had already

challenged the similar “bank model” program of TF’s competitor, Cash Call, taking the

position that Cash Call, rather than its partner bank, was the “true lender” and that

therefore federal bank preemption protections would not apply. Accordingly, while

ThinkCash loans were offered in Pennsylvania, they were not offered in West

Virginia. 272

        180.    After FBD withdrew from the ThinkCash program and TF began looking

for a tribal partner to become the originating lender for its installment loan program,

Defendant Rees saw this as an opportunity to expand the product’s penetration into all

states except West Virginia and South Dakota. 273

        181.    Two years into the tribal lending venture, however, TF decided to be more

selective concerning the states where it would operate. It brought in two lawyers—one

of them Claudia Callaway, the regulatory counsel who it consulted in setting up the

program originally—to conduct a state-by-state assessment of the risk of challenge by

an attorney general’s office. 274

        182.    At the time, none of the tribal products were being marketed in Colorado,

West Virginia, and New Hampshire, plus each of the individual tribal products were



272 Id. 155:20-161:10 (App. 0544-0546).
273 Exhibit P-118, TF-PA-476861, Memorandum from Ken Rees to Think Finance Board
Members, November 17, 2010, at 2 (App. 1080).
274 Cutrona Dep. 94:22-97:20 (App. 0537-0538).




                                             69

UNSEALED
not offered in the state where the tribal reservation was located. 275 As a result of the risk

analysis conducted by the two attorneys, the following states were added to what TF

called its “No-State List”: Arkansas, Georgia, New York, Minnesota, Maine, Maryland,

Missouri and Illinois. 276

        183.    Regarding the role of TF in making this state-by-state decision, Rees

testified that “we had a perspective on states where there would be more litigation,

more challenges.” 277

        184.    Over time, TF “no-stated” additional states. In its answers to

interrogatories, TF provided a list of the dates when the three tribal programs exited

particular states. 278

        185.    TF’s state-by-state analysis, as of July 1, 2014, was shared with VPC and,

therefore, is not protected by attorney-client privilege. 279 In it, the previously “no-

stated” states were classified as “Tier 5” states with “High” or “Moderate-to-high”




275 Exhibit P-388, TF-PA-267158, Email March 27, 2013 (“Final No state Lists for PG, GPL, Mobi”)
(App. 1615-1616).
276 Id.

277 Rees Dep. 267:22-270:1 (App. 0087-0088) (explaining that the tribes were advised by their

respective counsel not to lend in their home states, but that as to the other states, the decision
was “consistent” based on the work of “a consistent group of . . . attorneys”).
278 Think Finance Defendants’ Response to Plaintiff’s First Set of Interrogatories, No. 18, March

17, 2017 (App. 0017-0020).
279 Exhibit P-213, GPLP00023496, State-by State Analysis, January 19, 2015 (App. 1438-1441).




                                               70

UNSEALED
likelihood of enforcement. 280 Pennsylvania was classified as a “Tier 4” state, with “low

to moderate risk of enforcement.” 281

       186.    In an email dated November 20, 2013, responding to a question about why

particular states are excluded, CFO Chris Lutes provided the following explanation to

an officer of Bank of Montreal, which for a time processed ACH transactions for the

tribal lending enterprises: “The below states are states where the tribes we partner with

currently do not lend. They may choose not to lend in a state for variety of reasons,

probably the primary one being the state’s attorney general (litigious, negative attitude

toward tribal lending, etc.). 282 Despite this suggestion that the No-State list was

somehow a choice made by the tribal entities, there is no evidence in the discovery

record that the tribal entities participated in the “No-State” decision, let alone made it

themselves.

       187.    In an internal communication within VPC, in August 2013, Tom Welch,

who was in charge of the TF account, reported, “Due to the current regulatory climate,

Think has strategically decided to exit tribal lending in certain states (11 in total) it

views as ‘high-risk.’” 283




280 Id., at “Page 3 of 3” (App. 1441).
281 Id.
282 Exhibit P-255, TF-PA-228363, Email from Chris Lutes to BMO, November 20, 2013 (App.

1468).
283 GPLP00008863, Email of Thomas Welch to Matthew Coad, August 12, 2013 (App. 2977).




                                              71

UNSEALED
         188.   This action was originally filed in the Court of Common Pleas on

November 13, 2014.284

         189.   On November 25, 2014, TF classified Pennsylvania as a “No-State,”

meaning that its technology platform would no longer accept applications for new loans

or cash advances from Pennsylvania consumers. 285

         190.   Although the “no-stating” of Pennsylvania signified the end of marketing

to new customers in November 2014, TF continued to collect on existing Pennsylvania

loans during the pendency of this case. 286

      F. TF’s Dominant Economic Interest in the Enterprises

         191.   During the tribal period, TF’s audited consolidated financial statements

reflected the 99% participation interests in loans originated by the tribal entities and

purchased by GPLS as assets of TF. 287



284 Complaint, Commonwealth v. Think Finance, Inc., Case. No. 1359, November Term, 2014 (Pa.
Ct. Comm. Pls., Phila. Cty. Nov. 13, 2014).
285 Think Finance Defendants’ Response to Plaintiff’s First Set of Interrogatories, No. 18, March

17, 2017 (App. 0017-0020).
286 See GPLP00221032, Internal VPC Email, November 13, 2015 (App. 3036) (describing the

following activity in its Think Finance investment, in the context of this pending litigation:
“Legacy loans in Pennsylvania continue to amortize and the portfolio has continued to decline
to $1.2 million in eligible receivables outstanding . . . From a regulatory risk standpoint, Think
continues to triage states accordingly on an on-going basis to help mitigate any potential future
lawsuits filed by state AGs.”); GPLP00043809, VPC “For Deal Slide” (App. 2979) (reporting that
in 2016 TF had reduced the Pennsylvania portfolio “to less than $50,000 in principal
outstanding”).
287 TF-PA-414604, Consolidated Financial Statements and Report of Independent Certified

Public Accountants: Think Finance, Inc. and Subsidiaries, December 31, 2013 and 2012, at 18 n.5
(App. 2335).


                                                72

UNSEALED
        192.    The consolidated financial statements refer to Generally Accepted

Accounting Principles (“GAAP”) as the basis for requiring TF to classify GPLS as a

“variable interest entity” under TF because TF “has both (1) the power to direct the

activities of [the separate entity] that most significantly impact the entity’s economic

performance and (2) the obligation to absorb losses of the entity that could potentially

be significant to the . . . entity.” 288

        193.    TF’s consolidated financial statements note that GPLS was “determined to

be [a] VIE and though the Company does not hold direct ownership interests in the

entities, it qualifies as the primary beneficiary of the entities. … The consolidated

financial statements include the accounts of [GPLS], including the participated loan

balances and the notes payable balance.” 289




288 TF-PA-414604, Consolidated Financial Statements and Report of Independent Certified
Public Accountants: Think Finance, Inc. and Subsidiaries, December 31, 2013 and 2012, at 18 n.5
(App. 2335).
289 TF-PA-414604, Consolidated Financial Statements and Report of Independent Certified

Public Accountants: Think Finance, Inc. and Subsidiaries, December 31, 2013 and 2012, at 18 n.5
(App. 2335).


                                               73

UNSEALED
       194.   TF’s financial records 290 regarding its tribal lending operation from its

inception in 2011 to December 31, 2014 indicate that the tribal lending operation

generated $1.507 billion in revenue. 291 That revenue was disbursed by TF as follows:

      a. $14.59 million was disbursed among the tribes reflecting the income generated
         by their 1% retained interest in program loans. 292

      b. $303.71 million was nominally disbursed to the tribes as reimbursement for
         operating expenses. 293 Of that, at least $261.78 million was concurrently wired
         from the tribal accounts to TF in payment for those same services, as noted
         above. 294 The remaining $41.93 million covered other operating expenses of the
         tribes, primarily payments made to outside vendors, who were selected by TF
         and paid by TF through TF-controlled tribal accounts, including lead
         generators, ACH processors, and collections centers. 295

      c. $41.12 million was disbursed as operating expenses directly incurred by
         GPLS. 296




290 These figures are based upon summations of values contained in the “P&L Trend”
worksheets of the following spreadsheets of the tribal and GPLS spreadsheets maintained by
TF: TF-PA-447483, Plain Green Lending Financial Results December 2014 (App. 2399-2408); TF-
PA-447481, Great Plains Lending Financial Results December 2014 (App. 2381-2388); TF-PA-
447482, Mobiloans Lending Financial Results December 2014 (App. 2389-2398); TF-PA-455405,
GPLS Financial Results December 2014 (App. 2409-2418). The summations are collected in
Exhibits A and B to the Declaration of David Nagdeman (“Nagdeman Decl.”).
291 Sum of $1.492 billion from Exhibit A to Nagdeman Decl. (“Finance Charges”) (representing

the income from the 99% participation interests owned by GPLS) and $14.59 million from
Exhibit B to Nagdeman Decl., (“Cash Finance Charges on 1% Retained”).
292 Exhibit B to Nagdeman Decl. (“Cash Finance Charges on 1% Retained”).

293 Exhibit B to Nagdeman Decl. (“Reimbursements from GPLS Fund”).

294 Exhibit A to Nagdeman Decl. (sum of “Marketing Fees,” “IT Licensing Fees,” and

“Processing Fees”). But see Exhibit B to Nagdeman Decl. (where the sum of the marketing,
licensing, and servicing fees accounted for on the tribal accounts totaled $271.51 million).
295 See, e.g., TF-PA-447483, “Current Month P&L” tab (App. 2391) (Mobiloans) (listing external

vendors covered under “Other Reimbursable Expenses” line).
296 Exhibit A to Nagdeman Decl. (“Operating Expenses”).




                                              74

UNSEALED
      d. $110.05 million was disbursed to VPC and its investors as interest on its shares
         held in GPLS. 297

      e. $31.91 million was disbursed to TF as interest on its shares held in GPLS. 298

      f. $62.76 million was disbursed among the three tribes as “Profit-sharing Fees”
         that reflected the “Service Fees” mentioned in the respective Participation
         Agreements, noted in supra ¶¶ 106, 109, 110. 299

      g. $955.72 million was disbursed to TF as “Admin Agency Fees,” which was the
         residual of all GPLS program income after all expenses had been removed,
         pursuant to the terms of the Administrative Agency Agreement between
         TCAS and GPLS noted in supra ¶ 116. 300

       195.   In sum, TF received $955.72 million as Admin Agency Fees, at least

$261.78 million for lending related service fees nominally paid to the tribal entities, and

$31.91 million as return on its own investment in GPLS, for a total of $1.249 billion. VPC

and its investors received $110.05 million, so that together, VPC and TF received $1.359

billion of the total $1.507 billion in revenue, or 90.18%. Whereas the tribal entities only

received $77.35 million, or 5.13%.




297 Exhibit A to Nagdeman Decl. (“Fixed Return Payment”).
298 Exhibit A to Nagdeman Decl. (“Interest Expense on Notes Payable to TF”).
299 Exhibit B to Nagdeman Decl. (“Profit Share for [Tribe]”).

300 Exhibit B to Nagdeman Decl. (“Admin Agency Fees (Paid)/Reimbursed”).


                                              75

UNSEALED
            196.   The revenue derived by TF from the tribal lending operation from interest

   charges paid by Pennsylvania consumers from 2011 until 2016 is as follows: 301

            Through Great Plains                                     $15,556,193
            Through Plain Green                                      $69,202,553
            Through MobiLoans                                        $23,757,642
            Total:                                                  $108,516,388

III.     After Initially Taking Steps to Fortify TF’s Model from Regulatory Challenge,
         Defendant Rees Changed Course, Abandoning Both the Tribal Model and TF,
         and Fled into the New Spin-Off Company, Taking with Him His Top Personnel
         and TF’s Technology

            197.   From the outset of TF’s tribal lending venture, there was awareness that,

    as VPC put it, “[r]egulatory risk, especially for payday loan products, continues to be

    the primary concern for investors in this space,” and an awareness that in several states,

    including Pennsylvania, these products are illegal. 302

            198.   Despite the early revenues from the tribal lending enterprises exceeding

   expectations, 303 and despite Defendant Rees’ confident messaging about the solidity of




   301 Think Finance Defendants’ Response to Plaintiff’s First Set of Interrogatories, Nos. 3 and 4,
   March 17, 2017 (App. 0002-0006).
   302 P-305, GPLP00448749 at GPLP00448767, Investment Committee Memorandum, February 28,

   2011, at 13 (App. 1568).
   303 Exhibit P-283, TF-PA-710229, Rees Memo to Think Finance Board Members, April 13, 2011, at

   2 (App. 1495) (describing volume of Plain Green loans during first month of operation); TF-PA-
   438416, Rees Memo to Think Finance Board Members, June 14, 2012, at 2 (App. 2377)
   (characterizing TF “tsunami” growth as being driven by Plain Green and Great Plains
   portfolio).


                                                  76

   UNSEALED
the venture’s underlying legal foundation, 304 internal communications within TF

reflected a more cautious assessment of the regulatory risk facing the tribal model. 305

       199.   TF’s own counsel on Native American law cautioned the company that

the insulation from state enforcement actions enjoyed by sovereign tribes did not mean

that tribes could ignore state law with regard to business activities conducted outside

sovereign land, and that “the applicability of a law, even if unenforceable against a tribe

or certain wholly owned tribal business entities, may be of consequence to non-tribal

service providers or vendors.” 306

       200.   In June 2012, the Consumer Financial Protective Bureau issued a Civil

Investigative Demand on TF. 307




304 See, e.g., TF-PA 301261, Rees-Authored Fact Sheet for Media Inquiries Regarding Plain Green
Loans (App. 2227) (“Tribal lending is legal and here to stay”).
305 See, e.g., Exhibit P-141, TF-PA-290895, Enterprise Risk Analysis Interview Results Workbook,

Harvison Tab, September 2011 (App. 1306) (Interview of Jason Harvison, Executive V. P. for
Products on “regulatory/compliance” risk facing the company: “70% of company revenue is
tied to the sovereign model which is a fairly new business model and subject to regulatory
scrutiny.”) In her interview, General Counsel Sarah Cutrona, had a similar view. Exhibit P-404,
TF-PA-290895, Enterprise Risk Analysis Interview Results Workbook, Cutrona Tab, September
2011 (App. 1633) (“Reliance upon the tribal model for the ILP product could result in increased
litigation exposure since this is a very gray area for case law.”)
306 Exhibit P-414, TF-PA-725617, “Tribal Sovereignty as the Foundation of Indian Nation

Economic Development and the Complex Role of Federal and State Governments: A White
Paper Prepared at the Request of Think Finance,” at 16-17 (App. 1776-1777) (identified by Sarah
Cutrona as the “Patton-Boggs White Paper” that was shared with institutional investor,
Cutrona Dep. 219:20-221-10 (App. 0551-0552)).
307 TF-PA-641838, CFPB CID to TF, June 12, 2012 (App. 2584).




                                               77

UNSEALED
       201.    By the end of 2012, in its internal communications among executive and

with the three tribal lending entities, TF discussed the following “concerns” regarding

the tribal model:

           •   “Concern that although tribes have sovereign immunity, service providers
               (eg us) may have potential liability
           •   States may claim that the loans are illegal (even if tribal lenders have
               sovereign protections)
           •   States may claim that the tribe is not the ‘true lender’
           •   Recent cases have suggested potential liability.” 308

       202.    Included in the company’s suggested responses to these concerns—which

it characterized as “aiding and abetting” and “true lender” concerns 309--were the

following suggested changes to the program in order to “Improve optics”: “No

automatic end of day funding—require daily tribal” and “Eliminate guarantees to

vendors from TF.” 310

       203.    As of 2013, TF’s tribal lending model accounted for 89% of TF’s overall

revenue.311

       204.    In a PowerPoint presentation Defendant Rees prepared for an off-site

executive meeting on March 28, 2013 on the topic “Direction and Focus”, 312 Rees




308 Exhibit P-149, TF-PA-369516, Strengthening the Tribal Model and Program Update Slides,
December 20, 2012, at 3 (App. 1356).
309 Id.

310 Id. at 5 (App. 1358).

311 Exhibit P-179, TF-PA-521098, Tribal Vision and Road Map, July 2013, at 5 (App. 1384).

312 Exhibit P-399, TF-PA-759909 (App. 1617) (discussed in Cutrona Dep. 66:13-68:10 (App. 0532)).




                                              78

UNSEALED
observed that the company’s heavy reliance on its tribal products meant that “We Are

Not Adhering to Our Diversification Strategy,” 313 and that “Industry Opponents” were

putting pressure on ACH providers and targeting “tribal service providers.” 314

       205.   In this presentation, Rees described various steps the company should

take in order to “Reduce Tribal Risks (Restructure),” including “increase tribal

management and oversight,” “reduce contractual roles for Think Finance” “improve

deal optics,” and “Exit high-risk states.” 315 Regarding this last step, he noted that it was

already “Done,” 316 referring to the No-State initiative described above.

       206.   In this presentation, Rees also directed the following additional strategic

“Refocus”: “Accelerate growth of non-tribal business.” 317

       207.   One component of the tribal “restructure” Rees had in mind was to

redesign the tribal share from being a percentage of GPLS revenue to a 51% share of

“profit.” 318 But in a communication to Richard Levy, the owner of VPC, concerning that

proposed change, Rees assured Levy that the change would not change the substance of




313 Id. at 3 (App. 1619).
314 Id. at 4 (App. 1620).
315 Id. at 6 (App. 1622).

316 Id. at 7 (App. 1623).

317 Id. at 5 (App. 1621).

318 TF-PA-055009, Email Jason Harvison to Ken Rees, March 7, 2013 (App. 2141) (“To reiterate

what you want, you want the tribe to get 51% program share and adjust the license fees
accordingly.”).


                                              79

UNSEALED
the parties’ relative economic stake, but instead “should greatly change the ‘optics’ of

the deal.” 319

        208.     In a May, 2013 communication with the lawyer representing Plain Green

and MobiLoans, GC Cutrona requested a change in the contractual language defining

the relationship between TF and the tribal entity, so that unreimbursed expenses would

be listed rather than reimbursed expenses, explaining her reasoning as follows: “I

understand this is a bit backwards but we are concerned (as are the other attorneys) that

the perception that expenses are reimbursed will not be helpful in a true lender

challenge. 320

        209.     An April 2013 TF presentation entitled “Tribal Restructure,” included a

question and answer section: “Why do we need to restructure the model” and “[W]hat

is the risk to the business?” The answer to these questions was: “States may argue that

the tribe is not the ‘true lender’ due to TF’s involvement.” 321

        210.     The tribal “restructure” initiative was also viewed by the TF executives as

essential for their plan to take the company public with an IPO. 322




319 GPLP00058913, Email from Ken Rees to Richard Levy, March 29, 2013 (App. 2989-2990).
320 TF-PA-398605, Email from Sarah Cutrona, May 29, 2013 (App. 2297-2298).
321 Exhibit P-185, TF-PA-611730, Tribal Restructure Slides and Transmittal Email, April 2013, at

19 (App. 1414).
322 TF-PA-579753, Q1 2013 Pre-IPO Investors Memo/Opinion (App. 3069).




                                               80

UNSEALED
       211.    In a memo to the TF board on June 18, 2013, Rees reported some progress

on the strategic initiative intended to compliment the tribal “restructure,” involving

accelerating the growth in the company’s non-tribal products, mentioning the launch of

the Rise product that would take the place of the direct product, PayDay One. 323 In

August, Rees further reported to the board that “we are working on making sure that

we can quickly and seamlessly migrate customers from the tribal sites to applicable Rise

states if needed.” 324

       212.    On August 5, 2013, New York State sent cease-and-desist letters to online

lenders, including Great Plain Lending, threatening “appropriate action to protect New

York consumers.” 325 In response, the Otoe-Missouria tribe filed suit against New York,

seeking a preliminary injunction and “alleging that the State's effort to regulate Tribal

lending is an affront to Plaintiffs' inherent sovereignty and violates the Indian

Commerce Clause of the United States Constitution.” 326

       213.    TF, through its Chief Integrity Officer, Martin Wong, coordinated that

litigation that was filed in the name of the Otoe-Missouria tribe and provided financing




323 TF-PA-672268, Memo from Ken Rees to Think Finance Board Members, June 18, 2013, at 1
(App. 2699).
324 TF-PA-514535, Memo from Ken Rees to Think Finance Board Members, August 14, 2013, at 4

(App. 2435).
325 Otoe-Missouria Tribe of Indians v. New York State Dep't of Fin. Servs., 974 F. Supp. 2d 353, 356

(S.D.N.Y. 2013), aff'd, 769 F.3d 105 (2d Cir. 2014).
326 Id. at 357.




                                                 81

UNSEALED
for it, through contributions made to the Native American Financial Services

Association. 327

       214.    On August 20, 2013, VPC notified Rees and Lutes that it was going to put

a halt to all participation purchases from the tribal entities, but was persuaded by them

to allow some loans to be made to some former customers. 328

       215.    In his September 18, 2013 memo to the TF board, Rees noted, “We are

waiting on tenterhooks to learn the outcome of the challenge against New York State,”

expressed the view that “many judges are more supportive of states’ rights despite

hundreds of years of case law regarding tribal sovereignty,” and acknowledged newly

hired Martin Wong for having “jumped into the fray by leading the litigation effort.” 329

       216.    In this same memo, Rees informed the Board that VPC had put a

temporary halt to new tribal loans due to the “regulatory issues we’ve been facing.” 330

He also expressed “frustration . . . at our inability to complete the tribal restructuring




327 Rees Dep. 242:19-244:20 (App. 0081). The plan had been to file the action on behalf of each of
TF’s tribal partners, but by the time the attorneys were ready to file, only the Otoe tribe had
agreed. See Exhibit P-198, TF-PA-607086, Email from Martin Wong to David Bernick, August
21, 2013 (App. 1423). Bernick’s legal bill appears to have been split between TF and the
MacFarlane Group, see Exhibit P-200, TF-PA-367337, Legal Bill and Transmittal Email (App.
1425), that being one of the organizations associated with Mark Curry, the online lender that
was the intermediary between TF and the Otoe-Missouria Tribe. See supra ¶¶ 114-115.
328 TF-PA-680466, Emails between Thomas Welch and Chris Lutes, August 20-21, 2013 (App.

2749-2751) (cc’ing Ken Rees and Richard Levy).
329 TF-PA-513939, Memo from Ken Rees to Think Finance Board Members, September 18, 2013,

at 1, 4 (App. 2428, 2431)
330 Id. at 1-2 (App. 2428-2429).




                                                82

UNSEALED
[due to] [t]he tribes . . . moving extremely slowly.” 331 Summing up his view of the

regulatory situation, he observed, “It is a very dangerous time for financial services

industry as a whole when the primary regulatory agencies (CFPB and FDIC) are being

run by activists . . . in pursuit of their anti-credit agenda.” 332

       217.    On September 30, 2013, the district court in New York denied the request

of the Otoe-Missouria for a preliminary injunction. 333

       218.    On October 16, 2013, Rees reported this development to the board, and

noted that “due to the unexpectedly negative tone of the judge’s decision in the New

York case GPLS has pulled back again until the appeal is resolved.” 334 He expressed

optimism regarding an appeal, but warned “that it doesn’t really matter if we have a

regulatory cloud over the company while it winds its way through the courts,” and

noted, “We will also need to discuss options for moving forward given the ongoing

regulatory challenges related to the tribal products (and the upside from the non-tribal

products).” 335 With regard to the non-tribal installment loan (Rise) that TF had recently




331 Id. at 2 (App. 2429).
332 Id. at 3 (App. 2430).
333 Otoe-Missouria Tribe of Indians v. New York State Dep't of Fin. Servs., 974 F. Supp. 2d 353

(S.D.N.Y. 2013), aff'd, 769 F.3d 105 (2d Cir. 2014).
334 TF-PA-711121, Memo from Ken Rees to Think Finance Board Members, October 16, 2013, at 2

(App. 2757).
335 Id. at 3 (App. 2758).




                                                83

UNSEALED
launched, Rees reported that “the first direct mail campaign for Rise has hit and is

delivering great volumes.” 336

       219.   In his December 11, 2013, memo to the TF board, Rees reported increasing

growth of the Rise portfolio in the 14 states covered at that time, and introduced the

possibility of a new direction for the company:

       As mentioned during the previous Board meeting we are evaluating a
       rather draconian organizational change that we are referring to as “Project
       Exclaim.” This would spin off several products (Rise, Sunny, and Elastic) t
       separate the tribal and non-tribal businesses. This will cause a fair amount
       of staff upheaval but is likely the right thing to do from the standpoint of
       potential liquidity events. I will propose the details (and discuss the
       implications) at the Board meeting on Friday. 337

       220.   By January 2014, the “Project Exclaim” initiative was moving forward, as

Rees reported to the board. 338 On the tribal side of the business, he had notified the

three tribes of “our plans to split the company,” and noted with approval “how Chris

and his treasury team are managing the bank” and the “terrific job” that “Martin and

his tribal litigation team did . . . with the appellate hearing.” 339 At the same time, he

reported that “the directors and leaders in the company are getting charged up about




336 Id.
337 TF-PA-724033, Memo from Ken Rees to Think Finance Board Members, December 11, 2013, at
3 (App. 2762).
338 TF-PA-710924, Memo from Ken Rees to Think Finance Board Members, January 16, 2014

(App. 2752).
339 Id. at 3 (App. 2754).




                                              84

UNSEALED
the work ahead and excited to be able to create a business without the regulatory

overhang of the tribal business.” 340

       221.   On March 13, 2014, CFO Lutes explained the following two reasons for the

impending spin-off:

       1. We have always focused on having multiple products for regulatory
          diversification. Our tribal partners are in litigation with the state of NY
          and this could last for years. They have chosen to not aggressively
          grow their business while this gets resolved. Meanwhile our non-tribal
          products are really starting to grow. Rise now our largest product and
          we expect to generate almost $300mm in revs this year off of non-
          tribal. The tribal litigation would hold up our ability to go public.
          Spinoff enables the new entity to go public and allows Think (tribal
          business) to turn in to a dividend play.

       2. ACH and corporate banking issues again weighing down non-tribal
          business. Spin off should allow easier ACH and corporate banking
          access. 341

       222.   In order to be able to accomplish the spinoff transaction envisioned by

TF’s “Project Exclaim” initiative, Rees personally engaged with VPC to support the

transition away from the tribal model and to raise cash for the Rise product. As Tom

Welch, the VPC principal in charge of the account stated, “Rise doesn’t happen w/o

GPLS’ cooperation.” 342




340 Id. at 4 (App. 2755).
341 Exhibit P-267, TF-PA-210850, Email from Badr Qureshi to Chris Lutes, March 13, 2014 (App.
1471).
342 Exhibit P-328, GPLP00016131, Email from Thomas Welch to Richard Levy, January 16, 2014

(App. 1578).


                                              85

UNSEALED
       223.     Rees and Lutes pushed successfully for that cooperation, for example,

suggesting to VPC that it move its investment from GPLS to RISE, albeit at a lower

rate;343 securing VPC permission to redeem $50m of GPLS investments without a pre-

payment penalty; 344 securing permission to “gross sweep” certain GPLS accounts

enabling TF to take its “administrative agent fee” before it was fully earned in order to

create more cash for RISE originations; 345 and, notwithstanding contractual covenants to

GPLS that forbid TF from incurring debt, securing permission to incur debt for Rise

from a different VPC investment vehicle. 346

       224.     Effective May 1, 2014, TF split into two companies, with Elevate Credit,

Inc. taking Rise and the other “direct” products and TF keeping only the tribal

products. 347

       225.     In the split, Elevate got a copy of the “legacy” technology platform on

which the Plain Green, Great Plains Lending and Rise products were supported, with

no valuation being assigned to that transfer. 348




343 TF-PA-244634, Email from Chris Lutes, October 2, 2013 (App. 1471).
344 GPLP00015862, Email from Richard Levy to Ken Rees, January 14, 2014 (App. 2978).
345 Welch Dep. 100:24-103:3 (App. 0608-0609).

346 Welch Dep. 238:24-240:4 (App. 0616).

347 TF-PA-564956, Separation and Distribution Agreement, May 1, 2014 (App. 2436).

348 Lutes Dep. 274:9-277:5 (App. 0236-0237).




                                               86

UNSEALED
       226.    Among the contracts transferred to the new company was the

employment contract between Defendant Rees and TC Loan Services, Inc. 349

       227.    While in his new position as CEO of Elevate Credit, Defendant Rees

remained as the Chairman of TF’s board into 2015. 350

       228.    On May 2, 2014, when he was CEO of Elevate but still the Chairman of TF,

Rees personally requested the owner of VPC to allow a small increase in the volume of

new tribal loans. 351

       229.    In his first memo to the newly created Elevate board, Rees observed that

“we are learning . . . that forecasting for Rise growth is very challenging given the huge

variance in loan size, APR, CPL and terms for each state.” 352

       230.    On October 1, 2014, a panel of the Second Circuit unanimously affirmed

the district court’s denial of the tribal request for a preliminary injunction against the

New York enforcement action. Otoe-Missouria Tribe of Indians v. New York State Dep't of

Fin. Servs., 769 F.3d 105 (2d Cir. 2014).

       231.    On May 15, 2015, after Rees had stepped down as Chairman of the TF

board, he wrote to the new incoming chair with the following “offline” comments about




349 TF-PA-564956, Separation and Distribution Agreement, May 1, 2014, at Schedule 1.21(d)
(App. 2493).
350 Rees Dep. 64:23-65:6 (App. 0036-0037).

351 TF-PA-297788, Email from Richard Levy to Ken Rees, May 2, 2014 (App. 2226).

352 TF-PA-643587, Memo from Ken Rees to Elevate Board Members, May 14, 2014, at 1 (App.

2614).
                                             87

UNSEALED
the existing tribal business and the new CEO’s plans for bringing on a new tribal

partner:

       --Tribal deals are going sideways (MBL dysfunctional with inadequate
       tribal mgmt., PG trying to play hardball for greater profits, GPL ok, but
       mainly because another service provider has done a better job of building
       a relationship with them). We have only minimal daily interactions with
       the tribes (IMO) and haven’t built an effective relationship management
       team that can stay close to tribal councils and lending operations and help
       build up key capabilities (and jobs on the reservation) for long-term
       success. I don’t see TF mgmt. making this a top priority. Obviously Martin
       would disagree with my assessment.
       --New tribe may just be “grass is always greener.” All of things that
       Martin sees in the new tribe were things we also liked about the tribes we
       initially worked with. 353

       232.    On October 23, 2017, TF filed a bankruptcy petition under Chapter 11 in

the Northern District of Texas. 354

       233.    While the old company withered, Rees and his new company flourished.

According to filings submitted to the SEC by Elevate, as its CEO and Chairman Rees

received total compensation in the years 2015 to 2017 of $1.667 million (2015), $2.567

million (2016), and $5.337 million (2017). 355


353 REES_0000001, Email from Kenneth Rees to John Drew, May 15, 2015 (App. 2966).
354 Petition for Bankruptcy, In re: Think Finance, LLC, No. 17-33964, Dkt. No. 1 (Bankr. N.D. Tex.
Oct. 23, 2017).
355 Amendment No. 6 to SEC S-1 Registration Statement, Elevate Credit, Inc., filed on March 27,

2017 (App. 3056), full text available at https://www.sec.gov/Archives/edgar/data/1651094/
000119312517096406/d310075ds1a.htm (section titled “Executive compensation”) (covering
years 2015 and 2016); Schedule 14A Proxy Statement filed with SEC, Elevate Credit, Inc., filed
on April 4, 2018 (App. 3061), full text available at https://www.sec.gov/Archives/edgar/data/
1651094/000119312518107128/d470008ddef14a.htm (section titled “Executive compensation”)
(covering years 2016 and 2017).


                                                 88

UNSEALED
IV.      The Role of Defendant National Credit Adjusters, LLC in the Tribal Lending
         Enterprise


             234.   As stated by its current CEO, Tyler Rempel, at a deposition pursuant to

      Rule 30(b)(6), Federal of Civil Procedure, Defendant National Credit Adjusters, LLC

      (“NCA”) is a purchaser of charged off consumer loans that “engage[s] in collection

      activity for the purpose of recovering those delinquent receivables.” 356

             235.   The company is headquartered in Hutchinson, Kansas, with call centers

      there and in Phoenix, Arizona and Montego Bay, Jamaica. 357

             236.   It is a privately-held, privately capitalized company that was founded in

      2001. 358

             237.   Over the last roughly ten years, NCA has primarily purchased and

      collected on what are commonly referred to as “payday loans,” meaning short-term

      loans, including installment loans lines of credit, that typically carry triple-digit

      APRs. 359




   356Deposition of Lee Tyler Rempel (“Rempel Dep.”) 11:18-12:6 (App. 0300).
   357Id. at 15:15-16:4 (App. 0301).
  358 Exhibit P-66, TF-PA-604259, Think Finance – NCA Due Diligence Summary, 2014 (App.

  0778).
  359 Rempel Dep. 12:17-21 (App. 0300).




                                                   89

   UNSEALED
       238.   During the period relevant to this action, Tyler Rempel was NCA’s Vice

 President of Operations and a member of the Board of Directors. 360

       239.   The prior President and CEO was Brad Hochstein, who also owned 38%

 of the company. 361

       240.   Starting around 2008, as a result of increases in the price of charged-off

 credit card debt, Hochstein began concentrating the company’s debt acquisitions on

 the payday loan market. 362

       241.   By 2012, as the volume of NCA’s payday loan portfolio rose, there were a

 few states where Hochstein did not want to acquire loans, based on his weighing

 regulatory risk against the volume of loans at issue, meaning that he would stay away

 from the states where volume was not high enough to warrant the risk of regulatory

 challenge by a state attorney general or banking department.363

       242.   Prior to this litigation, NCA was the subject of regulatory challenges in

 New York, Arkansas, Connecticut and Maryland, based on allegations that the

 company was collecting on usurious or unlicensed loans, which challenges resulted in




360 Exhibit P-65, TF-PA-405052, NCA Organizational Charts (App. 0763-0764); Exhibit P-66, TF-
PA-604259, Think Finance – NCA Due Diligence Summary, 2014 (App. 0778). See also Rempel
Dep. 17:3-18:15 (App. 0302).
361 Id.

362 Rempel Dep. 36:1-37:22 (App. 0306-0307).

363 Id. at 39:7-42:14 (App. 0307-0308).




                                              90

UNSEALED
 the company “having to pay back consumers . . ., in most cases, what was collected

 above and beyond the state cap.” 364

       243.    Prior to those state enforcement action, the NCA board mainly deferred to

 the purchasing decisions of Hochstein. In Rempel’s words, “Brad really controlled not

 just the company, but he’s the one with 30 years’ experience, et cetera. Everyone really

 looked up to him.” 365

       244.    NCA acknowledges today that “lending is not legal in all states,” and that

 it is now paying attention to the states in which it is engaged in collection activity. 366

 After Tyler Rempel became CEO in 2016, he instituted a documented, compliance-

 conscious, due diligence process to guide the company’s purchase of debt portfolios,

 including a determination of the legality of collecting on the specific portfolio. In

 contrast, when Brad Hochstein was still running the company, there was no

 documented process for conducting that kind of due diligence on loan portfolios being

 purchased. 367

       245.    The company is still purchasing payday loans for collection but is no

 longer collecting on loans in Pennsylvania. 368




364 Id. at 31:4-32:15 (App. 0305).
365 Id. at 57:15-61:10 (App. 0312-0313).
366 Id. at 199:13-200:7 (App. 0347).

367 Id. at 45:21-47:13 (App. 0309).

368 Id. at 45:1-10 (App. 0309).




                                              91

UNSEALED
       246.   As is typical in the debt-buying industry, NCA commonly enters into

 “forward flow” agreements with lenders, which is to say, an agreement to buy

 specified volumes of delinquent debt, on a periodic basis, at a set price. 369

       247.   NCA’s first portfolio purchase and forward flow agreement with TF

 occurred in October 2010. 370

       248.   The transaction between NCA and TF was brokered by an individual

 named Brett Horrocks, operating through his company, named SourceItOne. 371

       249.   The initial debt placement included $80 million in written off PayDay One

 balances and $80 million in ThinkCash balances, with an expectation of a forward flow

 covering future periodic purchases. 372

       250.   NCA understood that Horrocks was a debt collector that had already been

 working the accounts for TF and that he was also a broker who was representing, and

 was being paid by by, TF with regard to the debt sale transaction. 373

       251.   In his January 2011 report to the TF board, Rees discussed the debt sales to

 NCA as follows:



369 Id. at 29:17-31:1 (App. 0305).
370 P-67, NCA_PA000378, Emails between TF, Brett Horrocks, and NCA, October 21-28, 2010
(App. 0781-0782); Rempel Dep. 80:10-88:15 (App. 0317-0319) (identifying P-67 and walking
through Horrocks role in brokering debt sales).
371 Id.

372 P-67, NCA_PA000378, Emails between TF, Brett Horrocks, and NCA, October 21-28, 2010

(App. 0781-0782).
373 Rempel Dep. 84:5-88:15 (App. 0318-0319).




                                              92

UNSEALED
       The debt sale continues to exceed expectations. Not only did we bring in
       $2MM more than we anticipated in Q4, but we should receive an extra
       $1MM in January. We are automating this process on a go-forward basis
       and believe it could generate $250K or more in additional revenues
       monthly. 374

       252.   By December 2011, after TF had transformed the ThinkCash program into

the three tribal lending products, Horrocks continued to deliver written-off debt from

TF to NCA, including both “payday” and “installment” accounts. 375

       253.   The actual Loan Sale Agreement in the December 2011 transaction was

between NCA and Plain Green, LLC. 376 It provided for the purchase of approximately

$18 million in unpaid PG balances, at a price of 7.0%, or $1,258,434.00. 377

       254.   By February 2012, NCA was also purchasing Great Plains Lending write-

offs, with the price now at 7.6% of outstanding balances. 378 The GPL agreement

included a forward-flow provision for the period purchase of “90-100% of all payday

loan accounts reaching 120 days delinquent.” 379




374 Exhibit P-123, TF-PA-411039, Memo from Ken Rees to Think Board Members, January 21,
2011, at 4 (App. 1134-4).
375 Exhibit P-72, NCA_PA014992, Emails from Brett Horrocks to Brad Hochstein, December 12-

13, 2011 (App. 0815).
376 Exhibit P-73, NCA_PA000851, Loan Sale Agreement, Dec. 13, 2011 (App. 0817).

377 Id., Annex 1 (App. 0835).

378 Exhibit P-78, NCA_PA0902, Loan Sale Agreement, Feb. 27, 2012 (App. 0839); Exhibit P-79,

Annex I to Loan Sale Agreement of Feb. 27, 2012 (App. 0862).
379 Id.




                                             93

UNSEALED
       255.   Over the course of the next several years, through 2014, Brett Horrocks, in

his capacity as TF’s broker, continued to arrange the purchase by NCA of monthly

charge-offs of Plain Green and Great Plains Lending installment loan balances. 380

       256.   By February 2013, TF and Horrocks were discussing decreasing the age of

the delinquency accounts being sold to NCA (down from 90 to 60 days), with a

corresponding increase in price, to 8.65 % (or, 8.65 cents on the dollar). 381 They were also

discussing how to get MobiLoans, which up to that time had not been agreeing to sell

delinquent debt, into the arrangement with NCA. 382

       257.   By October 2013, MobiLoans had still not agreed to terms of a debt sale,

with TF expressing internally and to Horrocks the urgency of getting that deal done

because “[w]e have about $6-8 mm in revenue to the P&L we can recognize once

MobiLoan delinquent account are sold. 383

       258.   As of November 26, 2013, the 60-day delinquent accounts of MobiLoans

were included in the debt sales to NCA. 384




380 Rempel Dep. 124:8-125:2 (App. 0328-0329).
381 Exhibit P-80, TF-PA-611481, Email from Brett Horrocks to Jason Harvison, February 27, 2013
(App. 0865); Rempel Dep. 135:1-137:10 (App. 0331-0332).
382 Exhibit P-80, TF-PA-611481, Email from Brett Horrocks to Jason Harvison, February 27, 2013

(App. 0865).
383 Exhibit P-83, TF-PA-610807, Email from Walt Ramsey, Oct. 2, 2013 (App. 0897).

384 Exhibit P-84, TF-PA-565648, Line of Credit Account Sale Agreement, November 26, 2013

(App. 0902).


                                              94

UNSEALED
       259.     NCA also has been purchasing charged off Rise balances, originally from

TF and now from Elevate, but with regard to Rise accounts, neither Horrocks nor

anyone else is playing the role of intermediary between Think (or Elevate) and NCA. 385

       260.     Although the debt sale agreements regarding Plain Green, Great Plains

Lending and MobiLoans were, according to their documentation, between NCA and

the tribal entities, at least into 2013, NCA had no contact with the anyone from the tribal

entities; the executed agreements were received by NCA from TF’s broker, Brett

Horrocks. 386

       261.     Starting in April 2013, the Loan Sale Agreements provided for a price

increase to 8.65% and included a Schedule A-1 that listed various “Compliance

Controls, Reporting Requirements, Etc.,” and idenfied the “Seller’s Servicer Contact” as

Gio Rodriguez of TF. 387

       262.     Shortly after this Loan Sale Agreement was executed, some

representatives of Plain Green came to NCA’s office for a site visit, accompanied by Gio




385 Rempel Dep. at 125:3-22 (App. 0329).
386 Id. at 122:5-20 (App. 0328).
387 Exhibit P-81, TF-PA-386399, Amended and Restated Loan Sale Agreement, April 24, 2013

(App. 0867).


                                             95

UNSEALED
Rodriquez. 388 This was the first time anyone at NCA had had any direct contact with

anyone from Plain Green. 389 NCA never met anyone from Great Plains Lending. 390

       263.   In the “onboarding” process involved in the acquisition of the Plain

Green, Great Plains Lending and MobiLoans balances, after the debt sale agreements

were executed, the actual account files would be transmitted electronically to NCA via

Brett Horrocks. 391 This meant that, with regard to the purchased accounts of

Pennsylvania borrowers, NCA had their loan agreements stored on its system and

could access them if it wanted to. 392

       264.   Starting in 2014, NCA began purchasing debt through a special purpose

entity named Level Financial, LLC it created. 393

       265.   Also in 2014, NCA was producing a “monthly summary report for the

Think products,” meaning Plain Green, Great Plains Lending and MobiLoans accounts

it had purchased. 394




388 Rempel Dep. 139:11-146:22 (App. 0332-0334).
389 Id. at 146:10-14 (App. 0334).
390 Id. at 147:23-148:9 (App. 0334).

391 Id. at 126:23-127:1 (App. 0329).

392 Id. at 133:23-134:7 (App. 0331).

393 Exhibit P-66, TF-PA-604259, Think Finance – NCA Due Diligence Summary, 2014 (App.

0778); Rempel Dep. 75:21-77:2 (App. 0316); see also Exhibit P-85, TF-PA 272605, Line of Credit
Account Sale (App. 0929).
394 Exhibit P-89, TF-PA-392165, Email from NCA to TF and Brett Horrocks, May 13, 2014 (App.

0957); Rempel Dep. 181:4-182:7 (App. 0343).


                                              96

UNSEALED
       266.   Besides using its own call centers to engage in collection activity, NCA

also outsourced some collection activity on the debt it purchased, subject to approval of

those outside vendors by TF. 395

       267.   NCA included within its coding of accounts the address of the borrower

so it had the capability, for example, of isolating all PG, GPL and MBL accounts from

Pennsylvania, including inactive ones, and retrieving account information for any such

Pennsylvania borrower, including a copy of the underlying loan agreement. 396

       268.   On or about August 31, 2015, NCA began processing a “Think Product

Close and Recall” for all Pennsylvania-coded accounts, based on a decision by Brad

Hochstein to “move them off the collection floor.”397

       269.   At that time, NCA was collecting on approximately $9.5 million in Plain

Green loan balances from approximately 7,000 Pennsylvania borrowers; $3.5 million in

Great Plains Lending balances from 2,800 Pennsylvanians; and $5 million in

Pennsylvania MobiLoan balances from 6,000 Pennsylvanians. 398




395 Id. at 143:22-145:10 (App. 0333-0334).
396 Id. at 132:6-134:7 (App. 0330-0331).
397 Id. at 225:14-227:10 (App. 0354).

398 Exhibit P-97, NCA_PA002603, Internal NCA Emails, August 31, 2015 (App. 0964); Rempel

Dep. 225:14-229:9 (App. 0354-0355).


                                            97

UNSEALED
       270.   As a result of this recall of Pennsylvania accounts, collection agencies by

NCA stopped contacting Pennsylvania borrowers, but they continued to accept and

deposit payments made by Pennsylvania borrowers even after the August 2015 recall. 399

       271.   As of December 3, 2015, NCA assembled data for all Plain Green, Great

Plains Lending and MobiLoans accounts that were loaded onto the NCA system from

April 2013 until then, that were coded as Pennsylvania accounts, producing the

following numbers: Great Plains Lending, 2,731 accounts, representing $3.531 million

in balances; Plain Green, 6,695 accounts, representing $9.738 million in balances; and

MobiLoans, 6,155 accounts, representing $5.225 million in balances. 400

       272.   As of that date, NCA was also estimating approximately $104,000 in

combined “futures,” 401 for those Pennsylvania accounts, meaning amounts that it was

still expecting to receive from Pennsylvania borrowers. 402

       273.   No money changed hands between TF and NCA regarding the recalled

Pennsylvania accounts. 403




399 Rempel Dep. 233:8-236:11 (App. 0356).
400 Exhibit P-98, NCA_PA007264, Internal NCA Emails, December 3, 2015 (App. 0964).
401 Id.

402 Rempel Dep. 242:6-245:16 (App. 0358-0359).

403 Id. at 247:9-21 (App. 0359).




                                            98

UNSEALED
           274.   NCA collected a total of $4.4 million in payments from Pennsylvania

consumers on account of Plain Green, Great Plains Lending and MobiLoans

obligations. 404

                                              Respectfully submitted,

                                              JOSH SHAPIRO
                                              Attorney General

                                              SARAH A. E. FRASCH
                                              Chief Deputy Attorney General

                                              JOHN ABEL
                                              Senior Deputy Attorney General

Dated: March 8, 2019                          /s/ Saverio P. Mirarchi
                                              SAVERIO P. MIRARCHI
                                              Senior Deputy Attorney General

                                              Office of Attorney General
                                              Bureau of Consumer Protection
                                              1600 Arch St., Ste 300
                                              Philadelphia, Pennsylvania 19103
                                              Phone: (215) 560-2414
                                              Email: smirarchi@attorneygeneral.gov

                                              /s/ Irv Ackelsberg
                                              IRV ACKELSBERG
                                              John J. Grogan
                                              Howard I. Langer
                                              Edward A. Diver
                                              Peter Leckman
                                              LANGER GROGAN & DIVER, P.C.
                                              1717 Arch Street, Suite 4020
                                              Philadelphia, PA 19103
                                              Phone: (215) 320-5660

404   Id. at 251:17-253:7 (App. 0360-0361).
                                                99

UNSEALED
           Email: iackelsberg@langergrogan.com
           Special Counsel to the Commonwealth




            100

UNSEALED
